


EXHIBIT 10.38
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as the same may from time
to time be amended, modified, supplemented or restated, this “Agreement”) dated
as of December 27, 2013 (the “Effective Date”) among OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or
otherwise a party hereto from time to time including Oxford in its capacity as a
Lender and SILICON VALLEY BANK, a California corporation with an office located
at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a “Lender”
and collectively, the “Lenders”), and HALOZYME THERAPEUTICS, INC. a Delaware
corporation (“Parent”) and HALOZYME, INC., a California corporation (“Halozyme”;
Halozyme and Parent are individually and collectively, jointly and severally,
“Borrower”), both with offices located at 11388 Sorrento Valley Road, San Diego,
CA 92121, amends and restates in its entirety that certain Loan and Security
Agreement dated as of December 28, 2012 by and among Collateral Agent, Oxford,
in its capacity as a Lender, SVB, and other lenders party thereto from time to
time and Borrower (the “Original Agreement”) and provides the terms on which the
Lenders shall lend to Borrower and Borrower shall repay the Lenders. The parties
agree as follows:
1.ACCOUNTING AND OTHER TERMS
1.1    Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.
2.    LOANS AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay each
Lender, the outstanding principal amount of all Term Loans advanced to Borrower
by such Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
2.2    Term Loans.
(a)    Availability.
(i)    Subject to the terms and conditions of the Original Agreement, the
Lenders, severally and not jointly, loaned to Borrower on the Effective Date (as
defined in the Original Agreement) an advance according to each Original
Lender’s Term Loan Commitment (as defined in the Original Agreement) as set
forth on Schedule 1.1 of the Original Agreement (such term loans referred to
each individually as an “Original Term Loan” and collectively as “Original Term
Loans”) in the aggregate principal amount of Thirty Million Dollars
($30,000,000), the aggregate outstanding amount of which shall, as of the
Effective Date, be governed by the terms and provisions of this Agreement. After
repayment, no Original Term Loans may be re-borrowed.
(ii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to lend to Borrower on the Effective Date,
term loans as follows:
(A)    SVB shall make a term loan to Borrower in the amount of Nine Million
Dollars ($9,000,000.00) (the “SVB Pay Off Term Loan”), the proceeds of which
will be used to repay all Obligations owing from Borrower to SVB in respect of
the Original Term Loan made by SVB under the Original Agreement in an amount
equal to the unpaid principal balance of such Original Term Loan which remains
outstanding as of the Effective Date;






--------------------------------------------------------------------------------




(B)     SVB shall make a term loan to Borrower in the amount of One Million
Dollars ($1,000,000.00) (the “SVB New Money Term Loan” and together with the SVB
Pay Off Term Loan, the “SVB Term Loan”);
(C)    Oxford shall make a term loan to Borrower in the amount of Nineteen
Million Dollars ($19,000,000.00) (the “Oxford New Money Term Loan” and together
with the Oxford Original Term Loan, collectively, the “Oxford Term Loan”; the
Oxford Term Loan, together with the SVB Term Loan, each a “Term Loan” and
collectively, the “Term Loans”). When repaid, the Term Loans may not be
re-borrowed.
(b)    Repayment. From and after the Effective Date, Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Effective Date, in respect of the aggregate amount of Term Loans outstanding
on the Effective Date (for the avoidance of doubt, such amount shall include the
amount of the Oxford Original Term Loan outstanding on the Effective Date), and
continuing on the Payment Date of each successive month thereafter through and
including the Payment Date immediately preceding the Amortization Date. Borrower
agrees to pay, on the Effective Date, any initial partial monthly interest
payment otherwise due for the period between the Funding Date of the Term Loans
and the first Payment Date thereof. Commencing on the Amortization Date, and
continuing on the Payment Date of each month thereafter, Borrower shall make
consecutive equal monthly payments of principal and interest, in arrears, to
each Lender, as calculated by Collateral Agent (which calculations shall be
deemed correct absent manifest error) based upon: (1) the amount of such
Lender’s Term Loan, (2) the effective rate of interest, as determined in
Section 2.3(a), and (3) a repayment schedule equal to thirty-six (36) months.
All unpaid principal and accrued and unpaid interest with respect to the Term
Loans is due and payable in full on the Maturity Date. The Term Loans may only
be prepaid in accordance with Sections 2.2(c) and 2.2(d).
(c)    Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to Collateral Agent, for payment to each Lender in accordance
with its respective Pro Rata Share, the Final Payment in respect of the Term
Loan(s) (which, for the avoidance of doubt, shall be in addition to the Existing
Final Payment set forth in Section 2.5(b)).
(d)    Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least ten (10) days
prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date, (B)
the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations that
are due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts.
2.3    Payment of Interest on the Credit Extensions.
(a)    Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a fixed per annum rate
(which rate shall be fixed for the duration of each Term Loan) equal to seven
and fifty-five-hundredths percent (7.55%), which interest shall be payable
monthly in arrears in accordance with Sections 2.2(b) and 2.3(e). Interest shall
accrue on each Term Loan commencing on, and including, the Funding Date of such
Term Loan, and shall accrue on the principal amount outstanding under such Term
Loan through and including the day on which such Term Loan is paid in full.
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall accrue interest at a fixed per annum
rate equal to the rate that is otherwise applicable thereto



2
 

--------------------------------------------------------------------------------




plus five percentage points (5.00%) (the “Default Rate”). Fees and expenses
which are required to be paid by Borrower pursuant to the Loan Documents
(including, without limitation, Lenders’ Expenses) but are not paid when due
shall bear interest until paid at a rate equal to the highest rate applicable to
the Obligations. Payment or acceptance of the increased interest rate provided
in this Section 2.3(b) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Collateral Agent.
(c)    360‑Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year consisting of twelve (12) months of thirty (30) days.
(d)    Debit of Accounts. Collateral Agent and each Lender may debit (or ACH)
any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes the Lenders under the Loan Documents when due.
Any such debits (or ACH activity) shall not constitute a set‑off.
(e)    Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 12:00 noon Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set‑off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.
2.4    Secured Promissory Notes. Each Term Loan shall be evidenced by a Secured
Promissory Note or Notes either previously issued under the Original Agreement
or in the form attached as Exhibit D hereto (each a “Secured Promissory Note”),
and shall be repayable as set forth in this Agreement. At any Lender’s request,
in its sole discretion, Borrower shall issue new or replacement Notes to such
Lender in lieu of those outstanding as of the Effective Date (provided that any
such Lender shall return any existing Notes being so replaced promptly after
receipt of such new or replacement Notes). Borrower irrevocably authorizes each
Lender to make or cause to be made, on or about the Funding Date of any Term
Loan or at the time of receipt of any payment of principal on such Lender’s
Secured Promissory Note, an appropriate notation on such Lender’s Secured
Promissory Note Record reflecting the making of such Term Loan or (as the case
may be) the receipt of such payment. The outstanding amount of each Term Loan
set forth on such Lender’s Secured Promissory Note Record shall be prima facie
evidence (absent manifest error) of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Secured Promissory Note Record shall not limit
or otherwise affect the obligations of Borrower under any Secured Promissory
Note or any other Loan Document to make payments of principal of or interest on
any Secured Promissory Note when due. Upon receipt of an affidavit of an officer
of a Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.
2.5    Fees. Borrower shall pay to Collateral Agent:
(a)    Final Payment. The Final Payment, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;
(b)    Existing Final Payment. On the Effective Date, Lenders shall receive
their respective Pro Rata Shares (for this purpose, as defined under the
Original Agreement) owing by Borrower for the accrued portion of the Final
Payment (for this purpose, as defined under the Original Agreement) in the
aggregate amount of Eight Hundred Seventeen Thousand One Hundred Four and 91/100
Dollars ($817,104.91) (the “Existing Final Payment”). Notwithstanding anything
to the contrary in the Original Agreement or any other Loan Document, the
Lenders agree that other than the Existing Final Payment, Borrower shall have no
further obligation with respect to the “Final Payment” (as defined in the
Original Agreement). For the avoidance of doubt, (a) Oxford’s portion of the
Existing Final Payment is Five Hundred Fifty-Six Thousand Five Hundred
Ninety-Four and 38/100 Dollars ($556,594.38), and



3
 

--------------------------------------------------------------------------------




(b) SVB’s portion of the Existing Final Payment is Two Hundred Sixty Thousand
Five Hundred Ten and 53/100 Dollars ($260,510.53);
(c)    Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares.
Notwithstanding anything to the contrary in the Original Agreement or any other
Loan Document, the Lenders agree that the Borrower shall have no obligation with
respect to the “Prepayment Fee” (as defined in the Original Agreement);
(d)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement, but
excluding attorneys’ fees and expenses for the unsigned consent and amendment
documentation in connection with the creation of Halozyme’s Subsidiary located
in Bermuda) incurred through and after the Effective Date, when due.
(d)    Fees Fully Earned. Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Collateral Agent or Lenders pursuant to this
Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Lenders’ obligation to make loans and advances hereunder.
Collateral Agent and each Lender may deduct amounts owing by Borrower under the
clauses of this Section 2.5 pursuant to the terms of Section 2.3(d).
2.6    Withholding. Payments received by the Lenders from Borrower hereunder
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any governmental authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to the Lenders,
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction, each Lender receives a net sum equal to the sum which it would
have received had no withholding or deduction been required and Borrower shall
pay the full amount withheld or deducted to the relevant Governmental Authority.
Borrower will, upon request, furnish the Lenders with proof reasonably
satisfactory to the Lenders indicating that Borrower has made such withholding
payment; provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section 2.6 shall survive the termination of this Agreement.
3.    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Each Lender’s
obligation to make a Term Loan on the Effective Date is subject to the condition
precedent that Collateral Agent and each Lender shall consent to or shall have
received, in form and substance satisfactory to Collateral Agent and each
Lender, the following documents, and completion of the following matters:
(e)    duly executed original signatures to this Agreement;
(f)    duly executed original Control Agreements, each duly executed by each
Borrower, as applicable, with respect to any Collateral Accounts maintained by
Borrower;
(g)    duly executed original Secured Promissory Notes in favor of each Lender
according to its Commitment Percentage;
(h)    the Operating Documents and good standing certificates of each Borrower
certified by the Secretary of State (or equivalent agency) of such Borrower’s
jurisdiction of organization or formation and each jurisdiction in which each
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;



4
 

--------------------------------------------------------------------------------




(i)    a completed Perfection Certificate for each Borrower;
(j)    the Annual Projections, for the current calendar year;
(k)    duly executed original officer’s certificate for each Borrower, in the
form attached hereto as Exhibit E;
(l)    certified copies, dated as of date no earlier than thirty (30) days prior
to the Effective Date, of financing statement searches, as Collateral Agent
shall request, accompanied by written evidence (including any UCC termination
statements) that the active Liens indicated in any such financing statements
either constitute Permitted Liens or have been or, in connection with the
initial Credit Extension, will be terminated or released;
(m)    a landlord’s consent executed in favor of Collateral Agent in respect of
all of Borrower’s leased locations;
(n)    a bailee waiver executed in favor of Collateral Agent in respect of each
third party bailee where Borrower maintains Collateral having a book value in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00);
(o)    a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;
(p)    evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent, for the ratable
benefit of the Lenders;
(q)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof;
(r)    receipt by (i) the Lenders of an executed Disbursement Letter in the form
of Exhibit B‑1 attached hereto; and (ii) SVB of an executed Loan Payment/Advance
Request Form in the form of Exhibit B‑2 attached hereto; and
(s)    the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter (and the Loan Payment/Advance Request Form) and on the Funding Date of
the Credit Extension; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
Credit Extension.
3.2    Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and
the Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Collateral Agent or
any Lender of any such item shall not constitute a waiver by Collateral Agent or
any Lender of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.
3.3    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time one (1) Business Day prior to the date the Term Loan is to be made.
Together with any such electronic, facsimile or telephonic notification,
Borrower shall deliver to the Lenders by electronic mail or facsimile a
completed Disbursement Letter (and the Loan Payment/Advance Request Form, with
respect to SVB) executed by a Responsible Officer or his or her designee. The
Lenders may rely on any telephone notice given by a person whom a Lender
reasonably believes is a Responsible Officer or designee. On the Funding Date,
each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.



5
 

--------------------------------------------------------------------------------




4.    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Collateral Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject in
priority only to the Liens described in clauses (c), (h), (j) and (k) of the
definition of Permitted Liens. If Borrower shall acquire a commercial tort claim
(as defined in the Code) with a potential value in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00), Borrower, shall promptly notify Collateral Agent
in a writing signed by Borrower, as the case may be, of the general details
thereof (and further details as may be reasonably required by Collateral Agent)
and grant to Collateral Agent, for the ratable benefit of the Lenders, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower. In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrower providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any. In the event
such Bank Services consist of outstanding Letters of Credit, Borrower shall
provide to Bank cash collateral in an amount equal to (x) if such Letters of
Credit are denominated in Dollars, then one hundred five percent (105.00%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then one
hundred ten percent (110.00%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit.
4.2    Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents, including a
notice that any disposition of the Collateral, except to the extent permitted by
the terms of this Agreement, by Borrower, or any other Person, shall be deemed
to violate the rights of Collateral Agent under the Code.
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:
5.1    Due Organization, Authorization: Power and Authority. Borrower and each
of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates”). Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is



6
 

--------------------------------------------------------------------------------




indicated on its respective Perfection Certificate and on the signature page of
each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificates pertaining to Borrower and each of its Subsidiaries, is
accurate and complete in all material respects (it being understood and agreed
that Borrower and each of its Subsidiaries may from time to time update certain
information in the Perfection Certificates (including the information set forth
in clause (d) above) after the Effective Date to the extent permitted by one or
more specific provisions in this Agreement). If Borrower or any of its
Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five (5)
Business Days of receiving such organizational identification number.
The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change.
5.2    Collateral.
(e)    Borrower and each its Subsidiaries have good title to, have rights in,
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith with respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein to the
extent required under Section 6.6. The Accounts are bona fide, existing
obligations of the Account Debtors.
(f)    On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral is not in the possession of any third party
bailee (such as a warehouse), and (ii)  no such third party bailee possesses
components of the Collateral in excess of Two Hundred Fifty Thousand Dollars
($250,000.00). None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificates on the
Effective Date or as permitted pursuant to Section 6.11.
(g)    All Inventory is in all material respects of good and marketable quality,
free from material defects.
(h)    Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. (i) Each of Borrower’s and its Subsidiaries’
Patents is valid and enforceable and no part of Borrower’s or its Subsidiaries’
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (ii) to the best of Borrower’s knowledge, no claim has



7
 

--------------------------------------------------------------------------------




been made in writing that any part of the Intellectual Property or any practice
by Borrower or its Subsidiaries violates the rights of any third party except to
the extent such claim could not reasonably be expected to have a Material
Adverse Change. Except as noted on the Perfection Certificates, neither Borrower
nor any of its Subsidiaries is a party to, nor is bound by, any material license
or other material agreement constituting Collateral with respect to which
Borrower or such Subsidiary is the licensee that (i) prohibits or otherwise
restricts Borrower or its Subsidiaries from granting a security interest in
Borrower’s or such Subsidiaries’ interest in such material license or material
agreement or any other property, or (ii) for which a default under or
termination of could interfere in any material respect with Collateral Agent’s
or any Lender’s right to sell any Collateral.
5.3    Litigation. Except as disclosed (i) on the Perfection Certificates, or
(ii) in accordance with Section 6.9 hereof, there are no actions, suits,
investigations, or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).
5.4    No Material Deterioration in Financial Condition; Financial Statements.
All consolidated financial statements for Borrower and its Subsidiaries,
delivered to Collateral Agent fairly present, in conformity with GAAP, in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries, and the consolidated results of operations of Borrower and its
Subsidiaries. There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to any Lender.
5.5    Solvency. Borrower, together with its Subsidiaries on a consolidated
basis, is Solvent.
5.6    Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
5.7    Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.
5.8    Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, and Borrower
and each of its Subsidiaries, has timely paid all foreign,



8
 

--------------------------------------------------------------------------------




federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower and such Subsidiaries, in all jurisdictions in which Borrower or any
such Subsidiary is subject to taxes, including the United States, unless (i)
such taxes, assessments, deposits and contributions do not, individually or in
the aggregate, exceed Ten Thousand Dollars ($10,000), or (ii) such taxes are
being contested in accordance with the following sentence. Borrower and each of
its Subsidiaries, may defer payment of any contested taxes, provided that
Borrower or such Subsidiary, (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) in the case of taxes, assessment, deposit and contributions
exceeding the amount permitted under clause (i) above, notifies Collateral Agent
in writing of the commencement of, and any material development in, the
proceedings, and (c) posts bonds or takes any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Neither
Borrower nor any of its Subsidiaries is aware of any claims or adjustments
proposed for any of Borrower’s or such Subsidiaries’, prior tax years which
could result in additional taxes becoming due and payable by Borrower or its
Subsidiaries. Borrower and each of its Subsidiaries have paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower nor any of its
Subsidiaries have, withdrawn from participation in, and have not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.
5.9    Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.
5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower or any of its Subsidiaries in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender and
in light of the circumstances in which made, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that any projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).
6.    AFFIRMATIVE COVENANTS
Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:
6.1    Government Compliance.
(i)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.
(j)    Obtain and keep in full force and effect, all of the Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, in all of the Collateral. Borrower shall promptly provide copies to
Collateral Agent of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries.
6.2    Financial Statements, Reports, Certificates.
(a)    Deliver to each Lender:



9
 

--------------------------------------------------------------------------------




(i)    as soon as available, but no later than forty-five (45) days after the
last day of each calendar quarter, a company prepared consolidated and
consolidating balance sheet, income statement and cash flow statement covering
the consolidated operations of Borrower and its Subsidiaries, for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent;
(ii)    as soon as available, but no later than the earlier of (x) two hundred
ten (210) days after the last day of Borrower’s fiscal year or (y) five (5) days
of filing with the SEC, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion;
(iii)    as soon as available, but no later than the earlier of (x) seven (7)
days after approval thereof by Borrower’s Board of Directors or (y) sixty (60)
days after the last day of each of Borrower’s fiscal years, Borrower’s annual
financial projections for the entire current fiscal year as approved by
Borrower’s Board of Directors, which such annual financial projections shall be
set forth in a quarterly format (such annual financial projections as originally
delivered to Collateral Agent and the Lenders are referred to herein as the
“Annual Projections”; provided that, any revisions of the Annual Projections
approved by Borrower’s Board of Directors shall be delivered to Collateral Agent
and the Lenders no later than seven (7) days after such approval; and, unless
Collateral Agent notifies Borrower to the contrary in writing within thirty (30)
days after receipt thereof, the term “Annual Projections” shall include such
revisions);
(iv)    within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or holders of Subordinated
Debt;
(v)    within five (5) days of filing, all reports on Form 10‑K, 10‑Q and 8‑K
filed with the Securities and Exchange Commission,
(vi)    prompt notice of (A) any material change in the composition of the
Intellectual Property, and (B) any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;
(vii)    as soon as available, but no later than forty-five (45) days after the
last day of each calendar quarter, copies of the account statements for each
Collateral Account maintained by Borrower or its Subsidiaries for the
immediately preceding quarterly period, which statements may be provided to
Collateral Agent and each Lender by Borrower or directly from the applicable
institution(s), and
(viii)    other financial information as reasonably requested by Collateral
Agent or any Lender.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.
(b)    Concurrently with the financial statements specified in Section 6.2(a)(i)
and (ii) above, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.
(c)    Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during regular business hours upon
reasonable prior notice (provided that no notice shall be required when an Event
of Default has occurred and is continuing), to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, and to conduct a collateral audit and analysis of its operations and
the Collateral. Such audits shall be conducted no more often than twice every
year unless (and more frequently if) an Event of Default has occurred and is
continuing.



10
 

--------------------------------------------------------------------------------




6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects except for Inventory for which adequate reserves have
been made. Returns and allowances between Borrower, or any of its Subsidiaries,
and their respective Account Debtors shall follow Borrower’s, or such
Subsidiary’s, customary practices as they exist at the Effective Date. Borrower
must promptly notify Collateral Agent and the Lenders of all returns,
recoveries, disputes and claims that involve more than Two Hundred Fifty
Thousand Dollars ($250,000.00) individually or in the aggregate in any calendar
year.
6.4    Taxes; Pensions. Timely file and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and
material local taxes, assessments, deposits and contributions owed by Borrower
or its Subsidiaries, except for deferred payment of any taxes contested pursuant
to the terms of Section 5.8 hereof, and shall deliver to Lenders, promptly upon
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.
6.5    Insurance. Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and Lenders. All
property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as lender loss payee and waive subrogation against Collateral
Agent, and all liability policies shall show, or have endorsements showing,
Collateral Agent, as additional insured. The Collateral Agent shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
give the Collateral Agent thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss,
but not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest (subject to
Permitted Liens), and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. If Borrower or any of its
Subsidiaries fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make, at Borrower’s expense, all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Collateral Agent or such Lender deems
prudent in its good faith discretion.
6.6    Operating Accounts.
(a)    Maintain all of Borrower’s and its Subsidiaries’ primary Collateral
Accounts with Bank or its Affiliates in accounts which are subject to a Control
Agreement in favor of Collateral Agent.
(b)    Borrower shall provide Collateral Agent five (5) days’ prior written
notice before Borrower or any of its Subsidiaries establishes any Collateral
Account at or with any Person other than Bank or its Affiliates. In addition,
for each Collateral Account that Borrower or any of its Subsidiaries, at any
time maintains, Borrower or such Subsidiary shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account in accordance with the terms hereunder prior to the
establishment of such Collateral Account, which Control Agreement may not be
terminated without prior written consent of Collateral Agent. The provisions of
the previous sentence shall not apply to deposit accounts exclusively used for



11
 

--------------------------------------------------------------------------------




payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any of its Subsidiaries’, employees and identified
to Collateral Agent by Borrower as such in the Perfection Certificates.
(c)    Neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Sections 6.6(a) and (b).
6.7    Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public unless Borrower determines it
to be commercially reasonable to do so in its prudent business judgment and
consistent with past practices.
6.8    Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, to
the extent that Collateral Agent or any Lender may reasonably deem them
necessary to prosecute or defend any third‑party suit or proceeding instituted
by or against Collateral Agent or any Lender with respect to any Collateral or
relating to Borrower.
6.9    Notices of Litigation and Default. Borrower will give prompt written
notice to Collateral Agent and the Lenders of any litigation or governmental
proceedings pending or threatened (in writing) against Borrower or any of its
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand Dollars
($250,000.00) or more or which could reasonably be expected to have a Material
Adverse Change. Without limiting or contradicting any other more specific
provision of this Agreement, promptly (and in any event within three (3)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.
6.10    Intentionally Omitted.
6.11    Landlord Waivers; Bailee Waivers. In the event that Borrower or any of
its Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first notify
Collateral Agent in writing and, in the event that the Collateral at any new
location is valued in excess of Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate, Borrower shall use commercially reasonable efforts to cause
such bailee or landlord, as applicable, to execute and deliver a bailee waiver
or landlord waiver, as applicable, in form and substance reasonably satisfactory
to Collateral Agent prior to the addition of any new offices or business
locations, or any such storage with or delivery to any such bailee, as the case
may be.
6.12    Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co‑Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the Shares of each such newly created or acquired
Subsidiary. Nothing in this Section 6.12 shall be construed as permitting the
creation or acquisition of any Subsidiary unless otherwise expressly permitted
by this Agreement or consented to in writing by Collateral Agent and the
Required Lenders.
6.13    Further Assurances.



12
 

--------------------------------------------------------------------------------




(a)    Execute any further instruments and take further action as Collateral
Agent or any Lender reasonably requests to perfect or continue Collateral
Agent’s Lien in the Collateral or to effect the purposes of this Agreement.
(b)    Deliver to Collateral Agent and Lenders, within five (5) days after the
same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.
7.    NEGATIVE COVENANTS
Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1    Dispositions. Convey, sell, lease, transfer, assign, dispose of or
otherwise make cash payments consisting of (collectively, “Transfer”), or permit
any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers (a) consisting of cash payments (which may be
made by charging such payments on Borrower’s corporate credit cards permitted
hereunder) to trade creditors and vendors in the ordinary course of business;
(b) of Inventory in the ordinary course of business; (c) of worn‑out or obsolete
Equipment; (d) in connection with Permitted Liens, Permitted Investments
and Permitted Licenses; (e) of machinery and equipment to the extent that such
machinery or equipment is exchanged for credit against the purchase price of
similar replacement machinery or equipment or the proceeds of such Transfer are
applied against the purchase price of such replacement machinery or equipment;
(f) Transfers of other property having a fair market value not exceeding Five
Hundred Thousand Dollars ($500,000.00) in the aggregate in any fiscal year of
Borrower; (g) constituting equity financing transactions permitted under Section
7.2(c)(iii) below; and (h) Transfers in addition to those specifically
enumerated above to the extent the same are specifically reflected in the Annual
Projections.
7.2    Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be actively engaged in the management of Borrower unless a
replacement for such Key Person is approved by Borrower’s Board of Directors and
engaged by Borrower within ninety (90) days of such change; (ii) permit Halozyme
to cease being a wholly-owned Subsidiary of Parent; or (iii) enter into any
transaction or series of related transactions in which the stockholders of
Parent who were not stockholders immediately prior to the first such transaction
own more than forty nine percent (49.00%) of the voting stock of Parent
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of Parent’s equity securities in a public
offering, a private placement of public equity or to venture capital investors
so long as Parent identifies to Collateral Agent the venture capital investors
prior to the closing of the transaction). Borrower shall not, without at least
fifteen (15) days’ prior written notice to Collateral Agent: (A) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than Two Hundred Fifty Thousand Dollars
($250,000.00) in Collateral); (B) change its jurisdiction of organization,
(C) change its organizational structure or type, (D) change its legal name, or
(E) change any organizational number (if any) assigned by its jurisdiction of
organization.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person, except (ii) for Permitted
Acquisitions and (i) that a Subsidiary may merge or consolidate into another
Subsidiary (provided such surviving Subsidiary is a “co‑Borrower” hereunder or
has provided a secured Guaranty of Borrower’s Obligations hereunder) or with (or
into) Borrower provided Borrower is the surviving legal entity, and as long as
no Event of Default is occurring prior thereto or arises as a result therefrom.
Without limiting the foregoing, Borrower shall not, without Collateral Agent’s
prior written consent, enter into any binding contractual arrangement with any
Person to attempt to facilitate a merger or acquisition of Borrower, unless (i)
no Event of Default exists when such agreement is entered into by Borrower, (ii)
such agreement does not give such Person the right to claim any fees, payments
or damages from Borrower, and (iii) Borrower notifies Collateral Agent in
advance of entering into such an agreement.



13
 

--------------------------------------------------------------------------------




7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent, for the ratable benefit of the Lenders and except
pursuant to Permitted Licenses) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower, or any of its Subsidiaries,
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or such Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.
7.7    Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment in respect
of or redeem, retire or purchase any capital stock (other than redemptions,
retirements, or repurchases pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements, stockholder rights plans, director
or consultant stock option plans, or similar plans, provided such repurchases do
not exceed One Million Dollars ($1,000,000.00) in the aggregate per fiscal year)
or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non‑affiliated Person, (b) Investments
permitted pursuant to clauses (d) and (h) of the definition of Permitted
Investments, and (c) Subordinated Debt or equity investments by Borrower’s
investors in Borrower or its Subsidiaries.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to the Lenders.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, or permit any of its Subsidiaries to do so, in each case, if the
violation could reasonably be expected to have a Material Adverse Change;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.
7.11    Compliance with Anti‑Terrorism Laws. Collateral Agent hereby notifies
Borrower and each of its Subsidiaries that pursuant to the requirements of
Anti‑Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and each of its Subsidiaries and their
principals, which information includes the name and address of Borrower and each
of its Subsidiaries and their principals and such other information that will
allow Collateral Agent to identify such party in accordance with Anti‑Terrorism
Laws. Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any Affiliate within Borrower’s or its
Subsidiary’s control to, directly or indirectly,



14
 

--------------------------------------------------------------------------------




knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower and each of its Subsidiaries shall
immediately notify Collateral Agent if Borrower or such Subsidiary has knowledge
that Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit any
Affiliate within Borrower’s or its Subsidiary’s control to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti‑Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);
8.2    Covenant Default.
(a)    Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries)
or 6.13 (Further Assurances) or Borrower violates any covenant in Section 7; or
(b)    Borrower, or any of its Subsidiaries, fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Grace periods provided
under this Section shall not apply to any covenants set forth in subsection
(a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(d)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any Lender or any
Lender’s Affiliate or any bank or other institution at which Borrower or any of
its Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy,
or assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and



15
 

--------------------------------------------------------------------------------




(e)    (i) any material portion of Borrower’s or any of its Subsidiaries’ assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;
8.5    Insolvency. (a) Borrower (when taken on a consolidated basis with its
Subsidiaries) is or becomes Insolvent; (b) Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower or any of its Subsidiaries and not dismissed or stayed within
forty‑five (45) days (but no Credit Extensions shall be made while Borrower or
any Subsidiary is Insolvent and/or until any Insolvency Proceeding is
dismissed);
8.6    Other Agreements. There is a default in any agreement to which Borrower
or any of its Subsidiaries is a party with a third party or parties resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could reasonably be expected to have a
Material Adverse Change;
8.7    Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000.00) (not covered by independent third‑party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of ten (10) days after the
entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);
8.8    Misrepresentations. Borrower or any of its Subsidiaries or any Person
acting at the direction or under the authority of Borrower or any of its
Subsidiaries makes any representation, warranty, or other statement now or later
in this Agreement, any Loan Document or in any writing delivered to Collateral
Agent and/or Lenders or to induce Collateral Agent and/or the Lenders to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;
8.10    Guaranty. (a) Any Guaranty terminates or ceases for any reason to be in
full force and effect; (b) any Guarantor does not perform any obligation or
covenant under any Guaranty; (c) any circumstance described in Sections 8.3,
8.4, 8.5, 8.7, or 8.8 occurs with respect to any Guarantor; or (d) the
liquidation, winding up, or termination of existence of any Guarantor;
8.11    Governmental Approvals. Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non‑renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or
8.12    Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens which are permitted to have priority in accordance
with the terms of this Agreement.
9.    RIGHTS AND REMEDIES
9.1    Rights and Remedies.
(c)    Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following:



16
 

--------------------------------------------------------------------------------




(i) deliver notice of the Event of Default to Borrower, (ii) by notice to
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations shall be immediately due
and payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).
(d)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Section 9.1(a) above, upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:
(i)    foreclose upon and/or sell or otherwise liquidate, the Collateral;
(ii)    apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or
(iii)    commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
(e)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Sections 9.1(a) and (b) above, upon the occurrence and during the continuance
of an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:
(i)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;
(ii)    make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its security interest in the Collateral.
Borrower shall assemble the Collateral if Collateral Agent requests and make it
available in a location as Collateral Agent reasonably designates. Collateral
Agent may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Collateral Agent’s rights or remedies;
(iii)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, the Collateral. Collateral Agent is hereby
granted a non‑exclusive, royalty‑free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;
(iv)    place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(v)    demand and receive possession of Borrower’s Books;



17
 

--------------------------------------------------------------------------------




(vi)    appoint a receiver to seize, manage and realize any of the Collateral,
and such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries;
(vii)    subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof);
(viii)    for any Letters of Credit, demand that Borrower (i) deposit cash with
Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then one hundred five percent (105.00%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then one hundred ten percent
(110.00%), of the Dollar Equivalent of the aggregate face amount of all Letters
of Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; and
(ix)    terminate any FX Contracts.
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.
9.2    Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent
as its lawful attorney‑in‑fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Collateral Agent as its lawful attorney‑in‑fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make Credit Extensions hereunder. Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide
Credit Extensions terminates.
9.3    Protective Payments. If Borrower or any of its Subsidiaries fail to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment



18
 

--------------------------------------------------------------------------------




at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower. Notwithstanding the foregoing,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Collateral Agent or other Lenders such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent. If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.
9.5    Liability for Collateral. So long as Collateral Agent and the Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Collateral Agent and the
Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith. No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given. The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative. Collateral Agent and the
Lenders have all rights and remedies provided under the Code, any applicable
law, by law, or in equity. The exercise by Collateral Agent or any Lender of one
right or remedy is not an election, and Collateral Agent’s or any Lender’s
waiver of any Event of Default is not a continuing waiver. Collateral Agent’s or
any Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.



19
 

--------------------------------------------------------------------------------




9.7    Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.
10.    NOTICES
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand‑delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.
If to Borrower:
HALOZYME THERAPEUTICS, INC.
HALOZYME, INC.
11388 Sorrento Valley Road
San Diego, CA 92121
Attn: David Ramsay, CFO
(858) 704-8260 [o]
dramsay@halozyme.com
 
 
If to Collateral Agent:
OXFORD FINANCE LLC
133 North Fairfax Street
Alexandria, Virginia 22314
Attention: Legal Department
Fax: (703) 519‑5225
Email: LegalDepartment@oxfordfinance.com
 
 
with a copy to
SILICON VALLEY BANK
4370 La Jolla Village Drive
Suite 860
San Diego, CA 92122
Attn: Kevin Wallace
Tel.: (858) 784.3353
Fax: (858 ) 622-1424
Email: kwallace@svb.com
 
 
with a copy (which shall not constitute notice) to:
VLP Law Group LLP
3411 Cypress Drive
Falls Church, Virginia 22042
Attn: Denise G. Zack
Fax: (703) 260-6551
Email: dzack@vlplawgroup.com
 
 

11.    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Collateral Agent and each Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent or any Lender from bringing suit or taking
other legal action in any other jurisdiction to realize on the



20
 

--------------------------------------------------------------------------------




Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Collateral Agent or any Lender. Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and Borrower hereby waives any objection that
it may have based upon lack of personal jurisdiction, improper venue, or forum
non conveniens and hereby consents to the granting of such legal or equitable
relief as is deemed appropriate by such court. Borrower hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to Borrower at the address set
forth in, or subsequently provided by Borrower in accordance with, Section 10 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of Borrower’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT
AND EACH LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self‑help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.
12.    GENERAL PROVISIONS
12.1    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal



21
 

--------------------------------------------------------------------------------




solely and directly with such Lender in connection with the interests so
assigned until Collateral Agent shall have received and accepted an effective
assignment agreement in form satisfactory to Collateral Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee or Approved
Lender as Collateral Agent reasonably shall require. Notwithstanding anything to
the contrary contained herein, so long as no Event of Default has occurred and
is continuing, no Lender Transfer (other than a Lender Transfer (i) in respect
of any warrant to purchase stock, or (ii) in connection with (x) assignments by
a Lender due to a forced divestiture at the request of any regulatory agency; or
(y) upon the occurrence of a default, event of default or similar occurrence
with respect to a Lender’s own financing or securitization transactions) shall
be permitted, without Borrower’s consent, to any Person which is an Affiliate or
Subsidiary of Borrower, a direct competitor of Borrower or a vulture hedge fund,
each as determined by Collateral Agent.
12.2    Indemnification. Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), in each case, except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.
12.3    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.4    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.5    Correction of Loan Documents. Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.
12.6    Amendments in Writing; Integration. (1) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:
(i)    no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;
(ii)    no such amendment, waiver or modification that would affect the rights
and duties of Collateral Agent shall be effective without Collateral Agent’s
written consent or signature;



22
 

--------------------------------------------------------------------------------




(iii)    no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;
(iv)    the provisions of the foregoing clauses (i), (ii) and (iii) are subject
to the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.
(b)    Other than as expressly provided for in Section 12.6(a)(i)‑(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.
(c)    This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
12.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.8    Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.9 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
12.9    Confidentiality. In handling any confidential information of Borrower,
the Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) subject to the terms and conditions of this Agreement, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or in connection
with a Lender’s own financing or securitization transactions and upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization



23
 

--------------------------------------------------------------------------------




transaction; (b) to prospective transferees (other than those identified in (a)
above) or purchasers of any interest in the Credit Extensions (provided,
however, the Lenders and Collateral Agent shall, except upon the occurrence and
during the continuance of an Event of Default, obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision or to
similar confidentiality terms); (c) as required by law, regulation, subpoena, or
other order; (d) to Lenders’ or Collateral Agent’s regulators or as otherwise
required in connection with an examination or audit; (e) as Collateral Agent
reasonably considers appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement. The
agreements provided under this Section 12.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 12.9.
12.10    Right of Set Off. Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
12.11    Silicon Valley Bank as Agent. Collateral Agent hereby appoints Silicon
Valley Bank (“SVB”) as its agent (and SVB hereby accepts such appointment) for
the purpose of perfecting Collateral Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control, including without limitation, all Deposit
Accounts maintained at SVB.
12.12    Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.
12.13    Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it



24
 

--------------------------------------------------------------------------------




under the Code or any other applicable law, including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Collateral Agent or any Lender to: (i) proceed against any Borrower
or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non‑judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.
12.14    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.15    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.16    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.17    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.18    Effect of Amendment and Restatement. Except as otherwise set forth
herein, this Agreement is intended to and does completely amend and restate,
without novation, the Original Agreement. All security interests granted under
the Original Agreement are hereby confirmed and ratified as of the date first
granted and filed and shall continue to secure all Obligations under this
Agreement.
13.    DEFINITIONS
13.1    Definitions. As used in this Agreement, the following terms have the
following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.



25
 

--------------------------------------------------------------------------------




“Agreement” is defined in the preamble hereof.
“Amortization Date” is February 1, 2015.
“Annual Projections” is defined in Section 6.2(a).
“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
“Approved Lender” is defined in Section 12.1.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank” is defined in the preamble hereof.
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted



26
 

--------------------------------------------------------------------------------




Investments. Notwithstanding the foregoing, Cash Equivalents does not include
and Borrower, and each of its Subsidiaries, are prohibited from purchasing,
purchasing participations in, entering into any type of swap or other equivalent
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of debt instrument, including, without limitation, any
corporate or municipal bonds with a long‑term nominal maturity for which the
interest rate is reset through a dutch auction and more commonly referred to as
an auction rate security (each, an “Auction Rate Security”).
“Claims” are defined in Section 12.2.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time; provided that no Excluded Account shall constitute a Collateral
Account.
“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the



27
 

--------------------------------------------------------------------------------




meaning of the Code) for the benefit of the Lenders over such Deposit Account,
Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit under this Agreement.
“Default Rate” is defined in Section 2.3(b).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is Borrower’s deposit account, account number
******4625, maintained with Bank.
“Disbursement Letter” is that certain form attached hereto as Exhibit B‑1.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then‑prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
“Effective Date” is defined in the preamble of this Agreement.
“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.



28
 

--------------------------------------------------------------------------------




“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“Equity Interest” is, with respect to any Person, any and all shares, interests,
partnership interests (whether general or limited), membership interests, rights
to purchase, warrants, options, participations or other equivalents, including
membership interests (however designated, whether voting or nonvoting), of
equity of such Person, and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such Person, including, convertible and
exchangeable debt securities.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Event of Default” is defined in Section 8.
“Excluded Account” is any Deposit Account maintained by Borrower or any
Subsidiary at any time used exclusively for payroll, tax withholding or employee
benefits.
“Existing Final Payment” is defined in Section 2.5(b) hereof.
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal and accrued interest, and the Existing
Final Payment) due on the earliest to occur of (a) the Maturity Date, or (b) the
acceleration of any Term Loan, or (c) the prepayment of a Term Loan pursuant to
Section 2.2(c) or (d), equal to the original principal amount of such Term Loan
multiplied by the Final Payment Percentage, payable to Lenders in accordance
with their respective Pro Rata Shares.
“Final Payment Percentage” is eight and one-half of one percent (8.50%).
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.



29
 

--------------------------------------------------------------------------------




“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Halozyme” is defined in the preamble hereof.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Person” is defined in Section 12.2.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to Borrower;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above;
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and
(g)    and to the extent not already included in the foregoing, all licensing,
produce sale, joint venture, collaboration and similar agreements relating to
any of the foregoing..
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of



30
 

--------------------------------------------------------------------------------




credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.
“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Gregory
I. Frost as of the Effective Date and (ii) Chief Financial Officer, who is David
Ramsay as of the Effective Date.
“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, each Loan Payment/Advance
Request Form and any Bank Services Agreement, the Post Closing Letter, each
Control Agreement, each landlord and bailee agreement, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any other
Person, and any other present or future agreement entered into by Borrower, any
Guarantor or any other Person for the benefit of the Lenders and Collateral
Agent in connection with this Agreement or the Original Agreement; all as
amended, restated, or otherwise modified.
“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B‑2.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.
“Maturity Date” is January 1, 2018.
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
the Existing Final Payment, and other amounts Borrower owes the



31
 

--------------------------------------------------------------------------------




Lenders now or later, in connection with, related to, following, or arising
from, out of or under, this Agreement or, the other Loan Documents, or
otherwise, including, without limitation, all obligations relating to letters of
credit (including reimbursement obligations for drawn and undrawn letters of
credit), cash management services, and foreign exchange contracts, if any, and
including interest accruing after Insolvency Proceedings begin (whether or not
allowed) and debts, liabilities, or obligations of Borrower assigned to the
Lenders and/or Collateral Agent, and the performance of Borrower’s duties under
the Loan Documents.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Original Agreement” is defined in the preamble hereof.
“Original Term Loan” is defined in Section 2.2(a)(i) hereof.
“Oxford New Money Term Loan” is defined in Section 2.2(a)(ii)(C) hereof.
“Oxford Original Term Loan” means the Original Term Loan made by Oxford on the
effective date of the Original Agreement in the aggregate principal amount of
Twenty-One Million Dollars ($21,000,000.00), which remains outstanding on the
Effective Date.
“Oxford Term Loan” is defined in Section 2.2(a)(ii)(C) hereof.
“Parent” is defined in the preamble hereof.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on February 1, 2013.
“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.
“Permitted Acquisition” is any transaction or series of related transactions
resulting in the acquisition by Borrower or any Subsidiary, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person,
provided that:
(a)    immediately prior to, and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with applicable law;
(c)    all acquisition consideration for each Permitted Acquisition shall
consist solely of Equity Interests of Parent, subject to the limitation on
changes of ownership of Parent set forth in Section 7.2;    



32
 

--------------------------------------------------------------------------------




(d)    in the case of the purchase or other acquisition of Equity Interests, all
of the Equity Interests (except for any such Equity Interest in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary in connection
with such acquisition shall be wholly owned by Borrower or a Subsidiary;
(e)    Borrower shall have delivered to the Collateral Agent and Lenders at
least fifteen (15) Business Days (or such shorter period as may be acceptable to
Collateral Agent and Lenders) prior to such proposed acquisition (i) a copy of
the purchase agreement related to the proposed acquisition (and any related
documents reasonably requested by the Collateral Agent and Lenders), (ii) a
general description of the acquired assets or acquired business line or unit or
division and the competitive position of such business line or unit or division
within the industry, (iii) the sources and uses of funds to finance the proposed
acquisition and (iv) to the extent available, quarterly and annual audited
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve (12) month period immediately prior to such proposed
acquisition;
(f)    such Permitted Acquisition shall only involve assets located in the
United States and comprising a business, or those assets of a business, in
substantially the same business or lines of business in which Borrower and its
Subsidiaries are engaged;
(g)    the assets being acquired or the Person whose Equity Interests are being
acquired shall not have negative consolidated EBITDA (as determined in
accordance with Borrower’s standard or customary accounting procedures) during
the twelve (12) consecutive month period most recently concluded prior to the
date of such acquisition;
(h)    such Permitted Acquisition shall be consensual and shall have been
approved by the target’s board of directors;
(i)    no additional Indebtedness shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of the Borrower and target after
giving effect to such Permitted Acquisition.
Notwithstanding anything to the contrary contained herein, in order for any
acquisition of Equity Interests or assets of another Person to constitute a
“Permitted Acquisition”, Borrower must comply with all of the following:
(A)    concurrent with the closing of such Permitted Acquisition, the applicable
Borrower (or Subsidiary) making such Permitted Acquisition and the target shall
have executed such documents and taken such actions as may be required under
Section 6.12;
(B)    the applicable Borrower shall have delivered to Collateral Agent and
Lenders, in form and substance satisfactory to the Collateral Agent and Lenders
and sufficiently in advance (and in any case no later than ten (10) Business
Days prior to such Permitted Acquisition), such other financial information,
financial analysis, documentation or other information relating to such
Permitted Acquisition and the pro forma certifications required by clause (C)
below, in each case, as Collateral Agent and Lenders shall reasonably request;
and
(C)    on or prior to the date of such Permitted Acquisition, the Collateral
Agent and Lenders shall have received, in form and substance reasonably
satisfactory to the Collateral Agent and Lenders , a certificate of the chief
financial officer of Borrower certifying compliance with the requirements
contained in this definition of “Permitted Acquisitions” and with the other
terms of the Loan Documents (before and after giving effect to such Permitted
Acquisition).
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
(b)    Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);



33
 

--------------------------------------------------------------------------------




(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);
(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;
(g)    Indebtedness of a Borrower or any Subsidiary owing to a Borrower;
(h)    Indebtedness in respect of advance payments by customers under purchase
contracts in the ordinary course of business;
(i)    Indebtedness consisting of guaranty obligations in respect of loans and
advances to employees, officers or directors of any Borrower or Subsidiary in
the ordinary course of business and permitted pursuant to clause (h) of the
definition of “Permitted Investments” (including for travel, entertainment and
relocation expenses);
(j)    Indebtedness to Bank in respect of Bank Services in an amount not to
exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) less the amount
of Indebtedness existing pursuant to clause (m) below, in the aggregate at any
time;
(k)    unsecured Indebtedness in respect of corporate credit card programs
(including American Express®, Visa® and MasterCard® products) in an aggregate
principal amount not to exceed One Million Dollars ($1,000,000) in the aggregate
at any time;
(l)    Indebtedness in respect of     interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices, entered into in the ordinary
course of Borrower’s business and not for speculative purposes;
(m)    Indebtedness in respect of letters of credit not issued by Bank
supporting trade payables or leases entered into in the ordinary course of
business in an aggregate principal amount not to exceed Five Hundred Thousand
Dollars ($500,000.00) at any time;
(n)    Indebtedness in the form of convertible debt; provided that (i) all
Obligations (other than inchoate indemnity obligations and Obligations in
respect of Bank Services which have been cash-collateralized in accordance with
Section 4.1) are indefeasibly paid in full in cash contemporaneously with the
first closing of such convertible debt transaction and (ii) Borrower shall have
complied with all notice requirements and other prepayment terms set forth
herein; and
(o)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased (other than with respect to accrued
and unpaid interest thereon and any applicable premiums) or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.



34
 

--------------------------------------------------------------------------------




“Permitted Investments” are:
(a)    Investments disclosed on the Perfection Certificate(s) and existing on
the Effective Date;
(b)    (i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    (i) Investments of Parent in Halozyme, and (ii) Investments of Borrower
in any domestic Subsidiary which has joined this Agreement as a co-borrower
hereunder; provided that Borrower and such Subsidiary shall have complied in all
respects with Section 6.12 and taken all action necessary to perfect Collateral
Agent’s Lien in the Collateral of such Subsidiary;
(e)    Permitted Acquisitions;
(f)    Investments consisting of Deposit Accounts in which Collateral Agent has
a perfected security interest;
(g)    Investments in connection with Transfers permitted by Section 7.1;
(h)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate for (i)
and (ii) in any fiscal year;
(i)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;
(k)    non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of Permitted Licenses of
technology, the development of technology or the providing of technical support;
and
(l)    in addition to Investments otherwise permitted by this Section,
Investments by Borrower or any Subsidiary in an aggregate amount not to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) in any fiscal year.
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non‑exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms‑length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property;
(iii) in the case of any exclusive license, (x) Borrower delivers copies of the
final executed licensing documents in connection with the exclusive license
promptly upon consummation thereof, (y) any such license is made in connection
with a bona fide corporate collaboration or partnership, and is approved by
Borrower’s (or the applicable Subsidiary’s) board of directors, and (z) any such
license could not result in a legal transfer of title of the licensed property
but (a)



35
 

--------------------------------------------------------------------------------




may be exclusive as to a particular field of use and/or geographic territory
outside of the United States; or (b) may be exclusive for a particular field of
use within the geographic territory of the United States; and (iv) all upfront
payments, royalties, milestone payments or other proceeds arising from the
licensing agreement that are payable to Borrower or any of its Subsidiaries are
paid to a Deposit Account that is governed by a Control Agreement.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    liens securing Indebtedness permitted under clause (e) of the definition
of “Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;
(h)    banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;
(i)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;
(j)    Liens on cash collateral securing Borrower’s Indebtedness to Bank under
clause (j) of the definition of Permitted Indebtedness, provided that the amount
of such cash collateral shall not exceed One Million Five Hundred Thousand
Dollars ($1,500,000.00) less the amount of the Lien on cash collateral pursuant
to clause (k) below, in the aggregate at any time



36
 

--------------------------------------------------------------------------------




(k)    Liens on cash collateral securing Borrower’s Indebtedness under clause
(m) of the definition of Permitted Indebtedness; provided that the amount of
such cash collateral shall not exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate at any time; and
(l)    Liens consisting of Permitted Licenses.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.
“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
(i)    for a prepayment made on or after the Effective Date through and
including the first anniversary of the Effective Date, three percent (3.00%) of
the principal amount of such Term Loan prepaid;
(ii)    for a prepayment made after the date which is after the first
anniversary of the Effective Date through and including the second anniversary
of the Effective Date, two percent (2.00%) of the principal amount of the Term
Loans prepaid; and
(iii)    for a prepayment made after the date which is after the second
anniversary of the Effective Date, one percent (1.00%) of the principal amount
of the Term Loans prepaid.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loans, Lenders holding one
hundred percent (100.00%) of the aggregate outstanding principal balance of the
Term Loans, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loans, Lenders holding at least sixty
six percent (66.00%) of the aggregate outstanding principal balance of the Term
Loans and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loans, (B) each assignee or
transferee of an Original Lender’s interest in a Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.
“Secured Promissory Note” is defined in Section 2.4.



37
 

--------------------------------------------------------------------------------




“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Shares” is one hundred percent (100.00%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty five percent (65.00%) of the Shares of a Foreign
Subsidiary, creates a present and existing adverse tax consequence to Borrower
under the U.S. Internal Revenue Code, “Shares” shall mean sixty‑five percent
(65.00%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower or its Subsidiary in such Foreign
Subsidiary.
“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50.00%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.
“SVB New Money Term Loan” is defined in Section 2.2(a)(ii)(B) hereof.
“SVB Pay Off Term Loan” is defined in Section 2.2(a)(ii)(A) hereof.
“SVB Term Loan” is defined in Section 2.2(a)(ii)(B) hereof.
“Term Loan” is defined in Section 2.2(a)(ii)(C) hereof.
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
[Balance of Page Intentionally Left Blank]







38
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
COLLATERAL AGENT:
 
BORROWER:
 
 
 
OXFORD FINANCE LLC
 
HALOZYME THERAPEUTICS, INC.
 
 
 
 
 
 
By /s/ Mark Davis
 
By /s/ David A. Ramsay
Name: Mark Davis
 
Name: David A. Ramsay
Title: Vice-President – Finance, Secretary & Treasurer
 
Title: VP, Chief Financial Officer
 
 
 
LENDERS:
 
HALOZYME, INC.
 
 
 
OXFORD FINANCE LLC
 
 
 
 
By /s/ David A. Ramsay
 
 
Name: David A. Ramsay
By /s/ Mark Davis
 
Title: VP, Chief Financial Officer
Name: Mark Davis
 
 
Title: Vice-President – Finance, Secretary & Treasurer 


SILICON VALLEY BANK
By /s/ R. Michael White
Name: R. Michael White
Title: Managing Director








 
 
 
 






[Signature Page to Amended and Restated Loan and Security Agreement]
 

--------------------------------------------------------------------------------




SCHEDULE 1.1

Lenders and Commitments
 
Original Term Loans*
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$21,000,000.00
70.00%
SILICON VALLEY BANK
$9,000,000.00
30.00%
TOTAL
$30,000,000.00
100.00%





 
Incremental Term Loan Amounts
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$19,000,000.00
95.00%
SILICON VALLEY BANK
$1,000,000.00
5.00%
TOTAL
$20,000,000.00
100.00%



 
Aggregate (all Term Loans)
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$40,000,000.00
80.00%
SILICON VALLEY BANK
$10,000,000.00
20.00%
TOTAL
$50,000,000.00
100.00%



*Original Terms Loans were made on December 28, 2012.






--------------------------------------------------------------------------------




EXHIBIT A

Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property. If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date (for this
purpose, as defined in the Original Agreement), include the Intellectual
Property to the extent necessary to permit perfection of Collateral Agent’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property. Further, notwithstanding any provision in
this Agreement to the contrary, the grant of security interest herein shall not
extend to and the term “Collateral” shall not include (i) the Shares of Halozyme
owned by Parent, (ii) Excluded Accounts, and (iii) more than sixty-five percent
(65.00%) of the Shares of any Foreign Subsidiary of Borrower if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty-five percent (65.00%) of the Shares of such Foreign Subsidiary
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code.
Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.










--------------------------------------------------------------------------------




EXHIBIT B‑1

Form of Disbursement Letter
[see attached]






--------------------------------------------------------------------------------




DISBURSEMENT LETTER

December 27, 2013
The undersigned, being the duly elected and acting of HALOZYME THERAPEUTICS,
INC. a Delaware corporation (“Parent”) and HALOZYME, INC., a California
corporation (“Halozyme”; Halozyme and Parent are individually and collectively,
jointly and severally, “Borrower”), both with offices located at 11388 Sorrento
Valley Road, San Diego, CA 92121, do hereby certify to OXFORD FINANCE LLC
(“Oxford” and “Lender”), as collateral agent (the “Collateral Agent”) in
connection with that certain Amended and Restated Loan and Security Agreement
dated as of December 27, 2013, by and among Borrower, Collateral Agent and the
Lenders from time to time party thereto (the “Loan Agreement”; with other
capitalized terms used below having the meanings ascribed thereto in the Loan
Agreement) that:
1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.
2.    No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.
3.    Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.
4.    All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.
5.    No Material Adverse Change has occurred.
6.    The undersigned is a Responsible Officer.




[Balance of Page Intentionally Left Blank]








--------------------------------------------------------------------------------




7.    The proceeds of the Term Loan shall be disbursed as follows:
Disbursement from Oxford:
 
Aggregate Oxford Term Loan Amount
$_______________
Plus:
 
‑‑Deposit Received
$__________
 
 
Less:
 
--Amount of Original Term Loan
($_________)
--Amount of Accrued Interest
($_________)
--Amount of Existing Final Payment
($_________)
[‑‑Interim Interest
($_________)]
‑‑Lender’s Legal Fees
($_________)*
 
 
Net Proceeds due from Oxford:
$_______________
 
 
Disbursement from SVB:
 
Aggregate SVB Term Loan Amount
$_______________
Plus:
 
‑‑Deposit Received
$__________
 
 
Less:
 
--Amount of Original Term Loan
($_________)
--Amount of Accrued Interest
($_________)
--Amount of Existing Final Payment
($_________)
[‑‑Interim Interest
($_________)]
 
 
Net Proceeds due from SVB:
$_______________
 
 
TOTAL TERM LOAN NET PROCEEDS FROM LENDERS
$_______________



8.    The Term Loans shall amortize in accordance with the Amortization Table
attached hereto.
9.    The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:
Account Name:
HALOZYME, INC.
Bank Name:
Silicon Valley Bank
Bank Address:
3003 Tasman Drive
Santa Clara, California 95054
Account Number:
3300664625
ABA Number:
121140399













--------------------------------------------------------------------------------




[Balance of Page Intentionally Left Blank]








--------------------------------------------------------------------------------




Dated as of the date first set forth above.
BORROWER:
 
 
 
 
 
HALOZYME THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
HALOZYME, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
COLLATERAL AGENT:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
LENDERS:
 
 
 
 
 
OXFORD FINANCE LLC
 
SILICON VALLEY BANK
 
 
 
 
 
 
By   
 
By   
Name:   
 
Name:   
Title:   




 
Title:   






[Signature Page to Disbursement Letter]



--------------------------------------------------------------------------------




AMORTIZATION TABLE
(Term Loan)






--------------------------------------------------------------------------------




[amortizationtable.jpg]






--------------------------------------------------------------------------------




EXHIBIT B‑2

Loan Payment/Advance Request Form
DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*
Fax To: 858-622-1424    Date: _____________________



--------------------------------------------------------------------------------

LOAN PAYMENT:
HALOZYME THERAPEUTICS, INC. and HALOZYME, INC.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)
Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                     Telephone #:            



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




EXHIBIT C

Compliance Certificate
TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
SILICON VALLEY BANK, as Lender
FROM:
HALOZYME THERAPEUTICS, INC.
HALOZYME, INC.

The undersigned authorized officers (collectively, the “Officers”) of HALOZYME
THERAPEUTICS, INC. and HALOZYME, INC. (individually and collectively, jointly
and severally, “Borrower”), hereby certify that in accordance with the terms and
conditions of the Amended and Restated Loan and Security Agreement by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (i), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officers, on behalf of each Borrower (as applicable), further certify that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year‑end audit adjustments as to the interim financial
statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.






--------------------------------------------------------------------------------




 
Reporting Covenant
 
Requirement
Actual
 
Complies
 
1)
Financial statements
 
Quarterly within 45 days
 
 
Yes
 
No
N/A
 
2)
Annual (CPA Audited) statements
 
Earlier of 5 days after filing with SEC or 210 days after FYE
 
 
Yes
 
No
N/A
 
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
 
Annually (earlier of 7 days following board-approval or 60 days after FYE) and
when revised
 
 
Yes
 
No
N/A
 
5)
8‑K, 10‑K and 10‑Q Filings
 
If applicable, within 5 days of filing
 
 
Yes
 
No
N/A
 
6)
Compliance Certificate
 
Monthly within 45 days
 
 
Yes
 
No
N/A
 
7)
IP Report
 
When required
 
 
Yes
 
No
N/A
 
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
 
$______




 




Yes
 




No




N/A
 
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
 
$______




 




Yes
 




No




N/A
 
 
 
 
 
 
 
 
 
 
 
 

Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Other Matters


1)
Have there been any changes in management since the last Compliance Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No









--------------------------------------------------------------------------------




Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






HALOZYME THERAPEUTICS, INC.    HALOZYME, INC.


By:                      By:                  
Name:                      Name:                  
Title:                      Title:                  


Date:                    Date:


LENDER USE ONLY
 
 
Received by:             
Date:        
 
 
Verified by:              
Date:        
 
 
Compliance Status: Yes No















--------------------------------------------------------------------------------




EXHIBIT D

Form of Secured Promissory Note
SECURED PROMISSORY NOTE
(Term Loan)
$____________________    Dated: December 27, 2013
FOR VALUE RECEIVED, the undersigned, HALOZYME THERAPEUTICS, INC. a Delaware
corporation (“Parent”) and HALOZYME, INC., a California corporation (“Halozyme”;
Halozyme and Parent are individually and collectively, jointly and severally,
“Borrower”), both with offices located at 11388 Sorrento Valley Road, San Diego,
CA 92121, HEREBY PROMISE TO PAY to the order of [OXFORD FINANCE LLC][SILICON
VALLEY BANK] (“Lender”) the principal amount of [___________] MILLION DOLLARS
($______________) or such lesser amount as shall equal the outstanding principal
balance of the Term Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term Loan, at the rates and in
accordance with the terms of the Amended and Restated Loan and Security
Agreement dated December 27, 2013 by and among Borrower, Lender, Oxford Finance
LLC, as Collateral Agent, and the other Lenders from time to time party thereto
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.
Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”). The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.








--------------------------------------------------------------------------------




[Balance of Page Intentionally Left Blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
HALOZYME THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
HALOZYME, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   









--------------------------------------------------------------------------------




LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT E
CORPORATE BORROWING CERTIFICATE
BORROWER:
[HALOZYME THERAPEUTICS, INC.]
[HALOZYME, INC.]
DATE: December 27, 2013
Lenders:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 
 
SILICON VALLEY BANK, as Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of [DELAWARE][CALIFORNIA].
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Articles/Certificate of
Incorporation (including amendments), as filed with the Secretary of State of
the state in which Borrower is incorporated as set forth in paragraph 2 above;
and (ii) Borrower’s Bylaws. Neither such Articles/Certificate of Incorporation
nor such Bylaws have been amended, annulled, rescinded, revoked or supplemented,
and such Articles/Certificate of Incorporation and such Bylaws remain in full
force and effect as of the date hereof.
4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
























[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
            
            
            
□
            
            
            
□
            
            
            
□
            
            
            
□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]








--------------------------------------------------------------------------------




5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By:   
 
 
Name:   
 
 
Title:   



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.
 
 
By:   
 
 
Name:   
 
 
Title:   






[Signature Page to Corporate Borrowing Certificate]



--------------------------------------------------------------------------------




EXHIBIT A

Articles/Certificate of Incorporation (including amendments)
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION


OF


HALOZYME THERAPEUTICS, INC.


(Pursuant to Sections 242 and 245 of the General Corporation Law of the State of
Delaware)


Halozyme Therapeutics, Inc., a corporation organized and existing under the
General Corporation Law of the State of Delaware on August 23, 2007 (the
“Corporation”) certifies as follows:


1.    The Corporation’s Amended and Restated Certificate of Incorporation was
duly adopted by the Board of Directors and sole stockholder by written consent
in accordance with Sections 242 and 245 of the General Corporation Law.


2.    The Corporation’s Certificate of Incorporation is amended and restated to
read in full as follows:


FIRST: The name of the corporation is:
Halozyme Therapeutics, Inc.
SECOND: The address of its registered office in the State of Delaware is The
Corporation Trust Company, 1209 Orange Street, City of Wilmington, County of New
Castle. The name of the registered agent at that address is The Corporation
Trust Company.
THIRD: The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of Delaware.
FOURTH: The corporation is authorized to issue two classes of stock, to be
designated “Common Stock,” with a par value of $0.001 per share, and “Preferred
Stock,” with a par value of $0.001 per share. The total number of shares of
Common Stock that the corporation shall have authority to issue is 150,000,000,
and the total number of shares of Preferred Stock that the corporation shall
have authority to issue is 20,000,000.
The corporation’s Board of Directors is authorized, subject to any limitations
prescribed by law, to provide for the issuance of the shares of Preferred Stock
in series, and by filing a certificate pursuant to the applicable law of the
state of Delaware, to establish from time to time the number of shares to be
included in each such series, and to fix the designation, powers, preferences
and rights of the shares of each such series and any qualifications, limitations
or restrictions thereof. The number of authorized shares of any class of capital
stock of the corporation may be increased or decreased (but not below the number
of shares thereof then outstanding) by the affirmative vote of the holders of a
majority of the outstanding Common Stock of the corporation, without the
approval of the holders of the Preferred Stock, or of any series thereof, unless
the approval of any such holders is required pursuant to the certificate or
certificates establishing any series of Preferred Stock.
FIFTH:
A.
The business and affairs of the corporation shall be managed by or under the
direction of the Board of Directors. In addition to the powers and authority
expressly conferred upon them by statute or by this Certificate of Incorporation
or the Bylaws of the corporation, the directors are hereby empowered to exercise
all such powers and do all such acts and things as may be exercised or done by
the corporation. Election of directors need not be by written ballot, unless the
Bylaws so provide.







--------------------------------------------------------------------------------




B.
Any action required or permitted to be taken by the stockholders of the
Corporation must be effected at a duly called annual or special meeting of
stockholders of the Corporation and may not be effected by any consent in
writing by such stockholders.

SIXTH: The Board of Directors is expressly empowered to adopt, amend or repeal
Bylaws of the Corporation. Any adoption, amendment or repeal of Bylaws of the
Corporation by the Board of Directors shall require the approval of a majority
of the directors present at any regular or special meeting of the Board of
Directors at which a quorum is present. The stockholders shall also have power
to adopt, amend or repeal the Bylaws of the Corporation. Any adoption, amendment
or repeal of Bylaws of the Corporation by the stockholders shall require, in
addition to any vote of the holders of any class or series of stock of the
Corporation required by law or by this Certificate of Incorporation, the
affirmative vote of the holders of at least a majority of the voting power of
all of the then outstanding shares of the capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class.
SEVENTH: A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or which involved intentional misconduct or a
knowing violation of law, (iii) under Section 174 of the Delaware General
Corporation Law, or (iv) for any transaction from which the director derived an
improper personal benefit.
If the Delaware General Corporation Law is hereafter amended to authorize the
further elimination or limitation of the liability of a director, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the Delaware General Corporation Law, as so amended.
Any repeal or modification of the foregoing provisions of this Article SEVENTH
by the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of such repeal
or modification.
EIGHTH: The Corporation reserves the right to amend or repeal any provision
contained in this Certificate of Incorporation in the manner prescribed by the
laws of the State of Delaware and all rights conferred upon stockholders are
granted subject to this reservation.
IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate to be signed by a duly authorized officer on this 8th day of
October, 2007.


Halozyme Therapeutics, Inc.






_/s/ Jonathan E. Lim______________
Jonathan E. Lim
President and Chief Executive Officer



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------






EXHIBIT B

Bylaws
BYLAWS OF
HALOZYME THERAPEUTICS, INC.
ARTICLE I
STOCKHOLDERS


1.1 Place of Meetings. All meetings of stockholders shall be held at such place
(if any) within or without the State of Delaware as may be designated from time
to time by the Board of Directors (the “Board”).


1.2 Annual Meeting. The annual meeting of stockholders for the election of
directors and for the transaction of such other business as may properly be
brought before the meeting shall be held on a date to be fixed by the Board of
Directors at the time and place to be fixed by the Board of Directors and stated
in the notice of the meeting. In lieu of holding an annual meeting of
stockholders at a designated place, the Board of Directors may, in its sole
discretion, determine that any annual meeting of stockholders may be held solely
by means of remote communication.


1.3 Special Meetings. Special meetings of stockholders may be called at any time
by the Board of Directors, the Chairman of the Board, or the holders of record
of not less than 50% of the shares entitled to cast votes at the meeting, for
any purpose or purposes prescribed in the notice of the meeting and shall be
held at such place (if any), on such date and at such time as the Board may fix.
In lieu of holding a special meeting of stockholders at a designated place, the
Board of Directors may, in its sole discretion, determine that any special
meeting of stockholders may be held solely by means of remote communication.
Business transacted at any special meeting of stockholders shall be confined to
the purpose or purposes stated in the notice of meeting.


Upon a request in writing sent by registered mail to the Secretary of the
corporation by any stockholder or stockholders entitled to request a special
meeting of stockholders pursuant to this Section 1.3, which request contains the
information required pursuant to Sections 1.10 and 2.15, as applicable, and upon
a determination by the Secretary of the validity of such request, it shall be
the duty of the Secretary to present the request to the Board of Directors,
whereupon the Board of Directors (a) shall determine a place and time for such
meeting, which time shall be not less than 100 nor more than 120 days after the
receipt of such request, and (b) shall fix, in accordance with Section 4.5, a
record date for the determination of stockholders entitled to vote at such
meeting. Upon Board action as provided in this Section 1.3, the Secretary of the
corporation shall cause notice to be given to the stockholders, in accordance
with Section 1.4 hereof, that a meeting will be held for the purposes set forth
in the stockholder’s request, as well as any additional purpose or purposes
determined by the Board of Directors in accordance with this Section 1.3.




1.4 Notice of Meetings.


(a) Written notice of each meeting of stockholders, whether annual or special,
shall be given not less than 10 nor more than 60 days before the date on which
the meeting is to be held, to each stockholder entitled to vote at such meeting,
except as otherwise provided herein or as required by law (meaning here and
hereafter, as required from time to time by the Delaware General Corporation Law
or the Certificate of Incorporation). The notice of any meeting shall state the
place, if any, date and hour of the meeting, and the means of remote
communication, if any, by which stockholders and proxy holders may be deemed to
be present in person and vote at such meeting. The notice of a special meeting
shall state, in addition, the purpose or purposes for which the meeting is
called. If mailed, notice is given when deposited in the United States mail,
postage prepaid, directed to the stockholder at his address as it appears on the
records of the corporation.





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




(b) Notice to stockholders may be given by personal delivery, mail, or, with the
consent of the stockholder entitled to receive notice, by facsimile or other
means of electronic transmission. If mailed, such notice shall be delivered by
postage prepaid envelope directed to each stockholder at such stockholder’s
address as it appears in the records of the corporation and shall be deemed
given when deposited in the United States mail. Notice given by electronic
transmission pursuant to this subsection shall be deemed given: (1) if by
facsimile telecommunication, when directed to a facsimile telecommunication
number at which the stockholder has consented to receive notice; (2) if by
electronic mail, when directed to an electronic mail address at which the
stockholder has consented to receive notice; (3) if by posting on an electronic
network together with separate notice to the stockholder of such specific
posting, upon the later of (A) such posting and (B) the giving of such separate
notice; and (4) if by any other form of electronic transmission, when directed
to the stockholder. An affidavit of the secretary or an assistant secretary or
of the transfer agent or other agent of the corporation that the notice has been
given by personal delivery, by mail, or by a form of electronic transmission
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.


(c) Notice of any meeting of stockholders need not be given to any stockholder
if waived by such stockholder either in a writing signed by such stockholder or
by electronic transmission, whether such waiver is given before or after such
meeting is held. If such a waiver is given by electronic transmission, the
electronic transmission must either set forth or be submitted with information
from which it can be determined that the electronic transmission was authorized
by the stockholder.


1.5 Voting List. The officer who has charge of the stock ledger of the
corporation shall prepare, at least 10 days before each meeting of stockholders,
a complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order for each class of stock and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any such stockholder, for any
purpose germane to the meeting, during ordinary business hours, for a period of
at least 10 days prior to the meeting, in the manner provided by law. The list
shall also be produced and kept at the time and place of the meeting during the
whole time of the meeting, and may be inspected by any stockholder who is
present. This list shall determine the identity of the stockholders entitled to
vote at the meeting and the number of shares held by each of them.


1.6 Quorum. Except as otherwise provided by law or these Bylaws, the holders of
a majority of the shares of the capital stock of the corporation entitled to
vote at the meeting, present in person or represented by proxy, shall constitute
a quorum for the transaction of business. Where a separate class vote by a class
or classes or series is required, a majority of the shares of such class or
classes or series present in person or represented by proxy shall constitute a
quorum entitled to take action with respect to that vote on that matter.


1.7 Adjournments. Any meeting of stockholders may be adjourned to any other time
and to any other place at which a meeting of stockholders may be held under
these Bylaws by the chairman of the meeting or, in the absence of such person,
by any officer entitled to preside at or to act as secretary of such meeting, or
by the holders of a majority of the shares of stock present or represented at
the meeting and entitled to vote, although less than a quorum. When a meeting is
adjourned to another place, date or time, written notice need not be given of
the adjourned meeting if the date, time, and place, if any, thereof, and the
means of remote communication, if any, by which stockholders and proxy holders
may be deemed to be present in person and vote at such adjourned meeting, are
announced at the meeting at which the adjournment is taken; provided, however,
that if the date of any adjourned meeting is more than 30 days after the date
for which the meeting was originally noticed, or if a new record date is fixed
for the adjourned meeting, written notice of the place, if any, date, and time
of the adjourned meeting and the means of remote communications, if any, by
which stockholders and proxy holders may be deemed to be present in person and
vote at such adjourned meeting, shall be given in conformity herewith. At the
adjourned meeting, the corporation may transact any business which might have
been transacted at the original meeting.


1.8 Voting and Proxies. Each stockholder shall have one vote for each share of
stock entitled to vote held of record by such stockholder and a proportionate
vote for each fractional share so held, unless otherwise provided by law or in
the Certificate of Incorporation. Each stockholder of record entitled to vote at
a meeting of stockholders may vote in person or may authorize any other person
or persons to vote or act for him by written proxy executed by



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




the stockholder or his authorized agent or by a transmission permitted by law
and delivered to the Secretary of the corporation. Any copy, facsimile
transmission or other reliable reproduction of the writing or transmission
created pursuant to this Section may be substituted or used in lieu of the
original writing or transmission for any and all purposes for which the original
writing or transmission could be used, provided that such copy, facsimile
transmission or other reproduction shall be a complete reproduction of the
entire original writing or transmission.


1.9 Action at Meeting. When a quorum is present at any meeting, any election of
directors shall be determined by a plurality of the votes cast by the
stockholders entitled to vote at the election, and any other matter shall be
determined by a majority in voting power of the shares present in person or
represented by proxy and entitled to vote on the matter (or if there are two or
more classes of stock entitled to vote as separate classes, then in the case of
each such class, a majority of the shares of each such class present in person
or represented by proxy and entitled to vote on the matter) shall decide such
matter, except when a different vote is required by express provision of law,
the Certificate of Incorporation or these Bylaws.


All voting, including on the election of directors, but excepting where
otherwise required by law, may be by a voice vote provided, however, that upon
demand therefor by a stockholder entitled to vote or his or her proxy, a vote by
ballot shall be taken. Each ballot shall state the name of the stockholder or
proxy voting and such other information as may be required under the procedure
established for the meeting. The corporation may, and to the extent required by
law, shall, in advance of any meeting of stockholders, appoint one or more
inspectors to act at the meeting and make a written report thereof. The
corporation may designate one or more persons as an alternate inspector to
replace any inspector who fails to act. If no inspector or alternate is able to
act at a meeting of stockholders, the person presiding at the meeting may, and
to the extent required by law, shall, appoint one or more inspectors to act at
the meeting. Each inspector, before entering upon the discharge of his duties,
shall take and sign an oath to faithfully execute the duties of inspector with
strict impartiality and according to the best of his or her ability.


1.10 Notice of Stockholder Business.


(a) At an annual or special meeting of the stockholders, only such business
shall be conducted as shall have been properly brought before the meeting. To be
properly brought before an annual meeting, business must be (i) specified in the
notice of meeting (or any supplement thereto) given by or at the direction of
the Board of Directors, (ii) properly brought before the meeting by or at the
direction of the Board of Directors, or (iii) properly brought before the
meeting by a stockholder of record. For business to be properly brought before
an annual meeting by a stockholder, it must be a proper matter for stockholder
action under the Delaware General Corporation Law and the stockholder must have
given timely notice thereof in writing to the Secretary of the corporation. To
be timely, a stockholder proposal to be presented at an annual meeting shall be
received at the corporation’s principal executive offices not less than 120 days
prior to the first anniversary of the date that the corporation’s (or its
predecessor’s) proxy statement was released to stockholders in connection with
the previous year’s annual meeting of stockholders, except that if no annual
meeting was held in the previous year or the date of the annual meeting is more
than 30 days earlier than the date contemplated at the time of the previous
year’s proxy statement, notice by the stockholders to be timely must be received
not later than the close of business on the 10th day following the day on which
the date of the annual meeting is publicly announced. “Public announcement” for
purposes hereof shall have the meaning set forth in Article II, Section 2.15(c)
of these Bylaws. In no event shall the public announcement of an adjournment or
postponement of an annual meeting commence a new time period (or extend any time
period) for the giving of a stockholder’s notice as described above. To be
properly brought before a special meeting, business must be brought before the
meeting by or at the direction of the Board of Directors.


(b) A stockholder’s notice to the Secretary of the corporation shall set forth
as to each matter the stockholder proposes to bring before the annual meeting
(i) a brief description of the business desired to be brought before the
meeting, (ii) the name and address, as they appear on the Company’s books, of
the stockholder proposing such business and the name and address of the
beneficial owner, if any, on whose behalf the business is being brought,
(iii) the class and number of shares of the corporation which are owned
beneficially and of record by the stockholder and such other beneficial owner ,
(iv) any material interest of the stockholder and such other beneficial owner in
such business and (v) whether either such stockholder or beneficial owner
intends to deliver a proxy



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




statement and form of proxy to holders of at least the percentage of the
corporation’s voting shares required under applicable law to carry the proposal.


(c) Notwithstanding the foregoing provisions of this Bylaw, a stockholder shall
also comply with all applicable requirements of the Securities Exchange Act of
1934 (the “Exchange Act”) and the rules and regulations thereunder with respect
to the matters set forth in this Bylaw. Nothing in this Bylaw shall be deemed to
affect any rights of stockholders to request inclusion of proposals in the
corporation’s proxy statement pursuant to Rule 14a-8 under the Exchange Act.


1.11 Conduct of Business. At every meeting of the stockholders, the Chairman of
the Board, or, in his or her absence, the President, or, in his or her absence,
such other person as may be appointed by the Board of Directors, shall act as
chairman. The Secretary of the corporation or a person designated by the
chairman of the meeting shall act as secretary of the meeting. Unless otherwise
approved by the chairman of the meeting, attendance at the stockholders’ meeting
is restricted to stockholders of record, persons authorized in accordance with
Section 1.8 of these Bylaws to act by proxy, and officers of the corporation.


The chairman of the meeting shall call the meeting to order, establish the
agenda, and conduct the business of the meeting in accordance therewith or, at
the chairman’s discretion, it may be conducted otherwise in accordance with the
wishes of the stockholders in attendance. The date and time of the opening and
closing of the polls for each matter upon which the stockholders will vote at
the meeting shall be announced at the meeting.


The chairman shall also conduct the meeting in an orderly manner, rule on the
precedence of, and procedure on, motions and other procedural matters, and
exercise discretion with respect to such procedural matters with fairness and
good faith toward all those entitled to take part. Without limiting the
foregoing, the chairman may (a) restrict attendance at any time to bona fide
stockholders of record and their proxies and other persons in attendance at the
invitation of the presiding officer or Board of Directors, (b) restrict use of
audio or video recording devices at the meeting, and (c) impose reasonable
limits on the amount of time taken up at the meeting on discussion in general or
on remarks by any one stockholder. Should any person in attendance become unruly
or obstruct the meeting proceedings, the chairman shall have the power to have
such person removed from the meeting. Notwithstanding anything in the Bylaws to
the contrary, no business shall be conducted at a meeting except in accordance
with the procedures set forth in this Section 1.11 and Section 1.10 above. The
chairman of a meeting may determine and declare to the meeting that any proposed
item of business was not brought before the meeting in accordance with the
provisions of this Section 1.11 and Section 1.10, and if he should so determine,
he shall so declare to the meeting and any such business not properly brought
before the meeting shall not be transacted.


1.12 Stockholder Action Without Meeting.


(a) The record date for determining stockholders entitled to express consent to
corporate action in writing without a meeting shall be as fixed by the Board of
Directors in accordance with Section 4.5 or as otherwise established under this
Section 1.12. Any persons seeking to have the stockholders authorize or take
corporate action by written consent without a meeting shall, by written notice
addressed to the Secretary of the corporation and delivered to the corporation
and signed by stockholders of record holding not less than 50% of the
outstanding shares entitled to vote at a meeting, request that a record date be
fixed for such purpose. Such persons shall be stockholders of record of the
corporation (and, with respect to any beneficial owners, if different, on whose
behalf such action is proposed, only if such beneficial owners were the
beneficial owners of shares of the corporation) (i) both at the time the notice
is delivered to the Secretary of the corporation and as of the record date,
(ii) who are entitled to consent to corporate action in writing without a
meeting and (iii) who otherwise comply with this Section 1.12. The proposed
action must constitute a proper matter for stockholder action under the Delaware
General Corporation Law. The written notice must contain the information set
forth in Section 1.12(b) and updates or supplements to such notice must be
provided at the times and in the forms required by Section 1.12(b). Following
receipt of the notice, the Board of Directors shall have 10 days to determine
the validity of the request, and if appropriate, adopt a resolution fixing the
record date for such purpose. The record date for such purpose shall be no more
than 10 days after the date upon which the resolution fixing the record date is
adopted by the Board of Directors and shall not precede the date such resolution
is adopted. If the Board of Directors fails within 10 days



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




after the corporation receives such notice to fix a record date for such
purpose, the record date shall be the day on which the first written consent is
delivered to the corporation in the manner described in Section 1.12(d), except
that, if prior action by the Board of Directors is required by law, the record
date shall be at the close of business on the day on which the Board of
Directors adopts the resolution taking such prior action.


(b) Any stockholders’ notice required by Section 1.12(a) must describe the
action that the stockholders propose to take by written consent. For each such
proposal other than nominations for the election of directors, every notice by
stockholders must set forth (i) the information required by Section 1.10(b) as
though such stockholders were intending to bring a matter before an annual
meeting of stockholders, (ii) the text of the proposal (including the text of
any resolutions to be effected by consent and the language of any proposed
amendment to the Bylaws of the corporation), (iii) the reasons for soliciting
consents for the proposal, (iv) any material interests in the proposal held by
the stockholders and the beneficial owners, if any, on whose behalf the action
is to be taken, and (v) any other information relating to the stockholders, the
beneficial owners, or the proposal that would be required to be disclosed in
filings in connection with the solicitation of proxies or consents pursuant to
Section 14 of the Exchange Act and the rules and regulations promulgated
thereunder (or any successor provision of the Exchange Act or the rules or
regulations promulgated thereunder).


In addition to the foregoing, the notice must state, as to the stockholders
giving the notice and the beneficial owners, if any, on whose behalf the notice
is given, a description of all arrangements or understandings between such
stockholders and any other person or persons regarding the proposed action by
consent. The corporation may require the stockholders of record and/or
beneficial owner requesting a record date for proposed stockholder action by
consent to furnish such other information as it may reasonably require to
determine the validity of the request for a record date.


The stockholders seeking to have the stockholders authorize or take corporate
action by written consent without a meeting shall further update and supplement
such notice, if necessary, so that the information provided or required to be
provided in such notice pursuant to this Section 1.12 shall be true and correct
as of the record date for determining stockholders entitled to express consent
to corporate action without a meeting and as of the date that is 5 business days
prior to the date the consent solicitation is commenced, and such update and
supplement shall be delivered to, or mailed and received by, the Secretary of
the corporation at the principal executive offices of the corporation not later
than 5 business days after such record date (in the case of the update and
supplement required to be made as of the record date), and not later than 3
business days prior to the date the consent solicitation is commenced (in the
case of the update and supplement required to be made as of 5 business days
prior to the date the consent solicitation is commenced).


Notwithstanding anything in these Bylaws to the contrary, no action may be taken
by the stockholders by written consent without a meeting except in accordance
with this Section 1.12. If the Board of Directors shall determine that any
request to fix a record date or to take stockholder action by written consent
without a meeting was not properly made in accordance with the provisions of
this Section 1.12, or the stockholders seeking to take such action do not
otherwise comply with the provisions of this Section 1.12, including this
Section 1.12(b), then the Board of Directors shall not be required to fix a
record date and any such purported action by written consent shall be null and
void to the fullest extent permitted by applicable law. In addition to the
requirements of this Section 1.12 with respect to stockholders seeking to take
an action by written consent without a meeting, each person seeking to have the
stockholders authorize or take corporate action by written consent without a
meeting shall comply with all requirements of applicable law, including all
requirements of the Exchange Act, with respect to such action.


(c) Every written consent purporting to take or authorize the taking of
corporate action (each, a “Consent”) must bear the date of signature of each
stockholder who signs the Consent, and no Consent shall be effective to take the
corporate action referred to therein unless, within 60 days of the earliest
dated Consent delivered in the manner required by this section, Consents signed
by a sufficient number of stockholders to take such action are so delivered to
the corporation.





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




(d) Consents must be delivered to the corporation by delivery to its registered
office in the State of Delaware or its principal place of business. Delivery
must be made by hand or by certified or registered mail, return receipt
requested.


In the event of the delivery to the corporation of any Consents, the Secretary
of the corporation, or such other officer of the corporation as the Board of
Directors may designate, shall provide for the safe-keeping of such Consents and
any related revocations and shall promptly conduct such ministerial review of
the sufficiency of all Consents and any related revocations and of the validity
of the action to be taken by stockholder consent as the Secretary of the
corporation, or such other officer of the corporation as the Board of Directors
may designate, deems necessary or appropriate, including, without limitation,
whether the stockholders of a number of shares having the requisite voting power
to authorize or take the action specified in the Consents have given consent;
provided, however, that the Secretary of the corporation, or such other officer
of the corporation as the Board of Directors may designate, may alternatively
designate two persons, who shall not be members of the Board of Directors, to
serve as inspectors (“Inspectors”) with respect to such Consent, and such
Inspectors shall discharge the functions of the Secretary of the corporation, or
such other officer of the corporation as the Board of Directors may designate,
under this section. If after such investigation the Secretary of the
corporation, such other officer of the corporation as the Board of Directors may
designate, or the Inspectors, shall determine that the action purported to have
been taken is duly authorized by the Consents, that fact shall forthwith be
certified on the records of the corporation kept for the purpose of recording
the proceedings of meetings of stockholders, and the Consents shall be filed in
such records.


In conducting the investigation required by this section, the Secretary of the
corporation, such other officer of the corporation as the Board of Directors may
designate, or the Inspectors, may, at the expense of the corporation, retain
special legal counsel and any other necessary or appropriate professional
advisors, and such other personnel as such person or persons may deem necessary
or appropriate and shall be fully protected in relying in good faith upon the
opinion of such counsel or advisors.


(e) No action by written consent without a meeting shall be effective until such
date as the Secretary of the corporation, such other officer of the corporation
as the Board of Directors may designate, or the Inspectors, as applicable,
certify to the corporation that the Consents delivered to the corporation in
accordance with Section 1.12(d), represent at least the minimum number of votes
that would be necessary to take the corporate action.


(f) Nothing contained in this section shall in any way be construed to suggest
or imply that the Board of Directors or any stockholder shall not be entitled to
contest the validity of any Consent or related revocations, whether before or
after such certification by the Secretary of the corporation, such other officer
of the corporation as the Board of Directors may designate, or the Inspectors,
as applicable, or to take any other action (including, without limitation, the
commencement, prosecution, or defense of any litigation with respect thereto,
and the seeking of injunctive relief in such litigation).


1.13 Meetings by Remote Communication. If authorized by the Board of Directors,
and subject to such guidelines and procedures as the Board may adopt,
stockholders and proxy holders not physically present at a meeting of
stockholders may, by means of remote communication, participate in the meeting
and be deemed present in person and vote at the meeting, whether such meeting is
to be held at a designated place or solely by means of remote communication,
provided that (i) the corporation shall implement reasonable measures to verify
that each person deemed present and permitted to vote at the meeting by means of
remote communication is a stockholder or proxy holder, (ii) the corporation
shall implement reasonable measures to provide such stockholders and proxy
holders a reasonable opportunity to participate in the meeting and to vote on
matters submitted to the stockholders, including an opportunity to read or hear
the proceedings of the meeting substantially concurrently with such proceedings,
and (iii) if any stockholder or proxy holder votes or takes other action at the
meeting by means of remote communication, a record of such vote or other action
shall be maintained by the corporation.
ARTICLE II
BOARD OF DIRECTORS





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




2.1 General Powers. The business and affairs of the corporation shall be managed
by or under the direction of a Board of Directors, who may exercise all of the
powers of the corporation except as otherwise provided by law or the Certificate
of Incorporation. In the event of a vacancy in the Board of Directors, the
remaining directors, except as otherwise provided by law, may exercise the
powers of the full Board until the vacancy is filled.


2.2 Number and Term of Office. Subject to the rights of the holders of any
series of preferred stock to elect directors under specified circumstances, the
number of directors shall initially be one (1) and, thereafter, shall be fixed
from time to time exclusively by the Board of Directors pursuant to a resolution
adopted by a majority of the total number of authorized directors (whether or
not there exist any vacancies in previously authorized directorships at the time
any such resolution is presented to the Board for adoption). At such time as the
Board of Directors has three or more members, the Board of Directors shall be
divided into three classes, each class to serve for a term of three (3) years
and to be as nearly equal in number as possible. Class I shall be comprised of
directors who shall initially serve until the annual meeting of stockholders in
2008, and thereafter for terms of three years and until their successor shall
have been elected and qualified. Class II shall be comprised of directors who
shall initially serve until the annual meeting of stockholders in 2009, and
thereafter for terms of three years and until their successors shall have been
elected and qualified. Class III shall be comprised of directors who shall
initially serve until the annual meeting of stockholders in 2010, and thereafter
for terms of three years and until their successors shall have been elected and
qualified. Directors shall be elected at each annual meeting of the stockholders
to hold office until the expiration of their respective term, but if any such
annual meeting is not held or the directors are not elected at any annual
meeting, the directors may be elected at any special meeting of stockholders
held for that purpose, or at the next annual meeting of stockholders held
thereafter. Each director, including a director elected to fill a vacancy, shall
hold office until the expiration of the term for which elected and until a
successor has been elected and qualified or until his earlier resignation or
removal or his office has been declared vacant in the manner provided in these
bylaws. Directors need not be stockholders.


2.3 Vacancies and Newly Created Directorships. Subject to the rights of the
holders of any series of Preferred Stock then outstanding, newly created
directorships resulting from any increase in the authorized number of directors
or any vacancies in the Board of Directors resulting from death, resignation,
retirement, disqualification or other cause (including removal from office by a
vote of the stockholders) may be filled only by a majority vote of the directors
then in office, though less than a quorum (and not by stockholders), or by the
sole remaining director and directors so chosen shall hold office until the
expiration of the applicable term for that particular director seat or until
such director’s successor shall have been duly elected and qualified. No
decrease in the number of authorized directors shall shorten the term of any
incumbent director.


2.4 Resignation. Any director may resign by delivering notice in writing or by
electronic transmission to the President, Chairman of the Board or Secretary.
Such resignation shall be effective upon receipt unless it is specified to be
effective at some other time or upon the happening of some other event.


2.5 Removal. Subject to the rights of the holders of any series of Preferred
Stock then outstanding, any directors, or the entire Board of Directors, may be
removed from office at any time, with or without cause, by the affirmative vote
of the holders of two-thirds (2/3rds) of the voting power of all of the
outstanding shares of capital stock entitled to vote generally in the election
of directors, voting together as a single class. Vacancies in the Board of
Directors resulting from such removal may be filled by a majority of the
directors then in office, though less than a quorum, or by the sole remaining
director. Directors so chosen shall hold office until the term of office of the
class to which they have been elected expires.


2.6 Regular Meetings. Regular meetings of the Board of Directors may be held
without notice at such time and place, either within or without the State of
Delaware, as shall be determined from time to time by the Board of Directors;
provided that any director who is absent when such a determination is made shall
be given notice of the determination. A regular meeting of the Board of
Directors may be held without notice immediately after and at the same place as
the annual meeting of stockholders.





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




2.7 Special Meetings. Special meetings of the Board of Directors may be called
by the Chairman of the Board, the President or two or more directors and may be
held at any time and place, within or without the State of Delaware.


2.8 Notice of Special Meetings. Notice of any special meeting of directors shall
be given to each director by whom it is not waived by the Secretary or by the
officer or one of the directors calling the meeting. Notice shall be duly given
to each director by (i) giving notice to such director in person or by
telephone, electronic transmission or voice message system at least 24 hours in
advance of the meeting, (ii) sending a facsimile to his last known facsimile
number, or delivering written notice by hand to his last known business or home
address, at least 24 hours in advance of the meeting, or (iii) mailing written
notice to his last known business or home address at least three days in advance
of the meeting. A notice or waiver of notice of a meeting of the Board of
Directors need not specify the purposes of the meeting. Unless otherwise
indicated in the notice thereof, any and all business may be transacted at a
special meeting.


2.9 Participation in Meetings by Telephone Conference Calls or Other Methods of
Communication. Directors or any members of any committee designated by the
directors may participate in a meeting of the Board of Directors or such
committee by means of conference telephone or other communications equipment by
means of which all persons participating in the meeting can hear each other, and
participation by such means shall constitute presence in person at such meeting.


2.10 Quorum. A majority of the total number of authorized directors shall
constitute a quorum at any meeting of the Board of Directors. In the absence of
a quorum at any such meeting, a majority of the directors present may adjourn
the meeting from time to time without further notice other than announcement at
the meeting, until a quorum shall be present. Interested directors may be
counted in determining the presence of a quorum at a meeting of the Board of
Directors or at a meeting of a committee which authorizes a particular contract
or transaction.


2.11 Action at Meeting. At any meeting of the Board of Directors at which a
quorum is present, the vote of a majority of those present shall be sufficient
to take any action, unless a different vote is specified by law, the Certificate
of Incorporation or these Bylaws.


2.12 Action by Written Consent. Any action required or permitted to be taken at
any meeting of the Board of Directors or of any committee of the Board of
Directors may be taken without a meeting if all members of the Board or
committee, as the case may be, consent to the action in writing or by electronic
transmission, and the writings or electronic transmissions are filed with the
minutes of proceedings of the Board or committee. Such filing shall be in paper
form if the minutes are maintained in paper form and shall be in electronic form
if the minutes are maintained in electronic form.


2.13 Committees. The Board of Directors may designate one or more committees,
each committee to consist of one or more of the directors of the corporation,
with such lawfully delegated powers and duties as it therefor confers, to serve
at the pleasure of the Board. The Board may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member of a committee, the member or members of the committee present at any
meeting and not disqualified from voting, whether or not he or they constitute a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in the place of any such absent or disqualified member. Any such
committee, to the extent provided in the resolution of the Board of Directors
and subject to the provisions of the Delaware General Corporation Law, shall
have and may exercise all the powers and authority of the Board of Directors in
the management of the business and affairs of the corporation and may authorize
the seal of the corporation to be affixed to all papers which may require it.
Each such committee shall keep minutes and make such reports as the Board of
Directors may from time to time request. Except as the Board of Directors may
otherwise determine, any committee may make rules for the conduct of its
business, but unless otherwise provided by such rules, its business shall be
conducted as nearly as possible in the same manner as is provided in these
Bylaws for the Board of Directors.





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




2.14 Compensation of Directors. Directors may be paid such compensation for
their services and such reimbursement for expenses of attendance at meetings as
the Board of Directors may from time to time determine. No such payment shall
preclude any director from serving the corporation or any of its parent or
subsidiary corporations in any other capacity and receiving compensation for
such service.


2.15 Nomination of Director Candidates.


(a) Subject to the rights of holders of any class or series of Preferred Stock
then outstanding, nominations for the election of Directors at an annual meeting
may be made by (i) the Board of Directors or a duly authorized committee thereof
or (ii) any stockholder entitled to vote in the election of Directors generally
who complies with the procedures set forth in this Bylaw and who is a
stockholder of record at the time notice is delivered to the Secretary of the
corporation. Any stockholder entitled to vote in the election of Directors
generally may nominate one or more persons for election as Directors at an
annual meeting only if timely notice of such stockholder’s intent to make such
nomination or nominations has been given in writing to the Secretary of the
corporation. To be timely, a stockholder nomination for a director to be elected
at an annual meeting shall be received at the corporation’s principal executive
offices not less than 120 calendar days in advance of the first anniversary of
the date that the corporation’s (or the corporation’s predecessor’s) proxy
statement was released to stockholders in connection with the previous year’s
annual meeting of stockholders, except that if no annual meeting was held in the
previous year or the date of the annual meeting has been advanced by more than
30 calendar days from the date contemplated at the time of the previous year’s
proxy statement, notice by the stockholders to be timely must be received not
later than the close of business on the tenth day following the day on which
public announcement of the date of such meeting is first made. Each such notice
shall set forth: (i) the name and address of the stockholder who intends to make
the nomination, of the beneficial owner, if any, on whose behalf the nomination
is being made and of the person or persons to be nominated; (ii) a
representation that the stockholder is a holder of record of stock of the
corporation entitled to vote for the election of Directors on the date of such
notice and intends to appear in person or by proxy at the meeting to nominate
the person or persons specified in the notice; (iii) a description of all
arrangements or understandings between the stockholder or such beneficial owner
and each nominee and any other person or persons (naming such person or persons)
pursuant to which the nomination or nominations are to be made by the
stockholder; (iv) such other information regarding each nominee proposed by such
stockholder as would be required to be included in a proxy statement filed
pursuant to the proxy rules of the Securities and Exchange Commission, had the
nominee been nominated, or intended to be nominated, by the Board of Directors;
(v) the consent of each nominee to serve as a director of the corporation if so
elected; (vi) the class and number of shares of the corporation that are owned
beneficially and of record by such stockholder and such beneficial owner; and
(vii) whether either such stockholder or beneficial owner intends to deliver a
proxy statement and form of proxy to holders of at least the percentage of the
corporation’s voting shares required under applicable law to carry the proposal.
In no event shall the public announcement of an adjournment or postponement of
an annual meeting commence a new time period (or extend any time period) for the
giving of a stockholder’s notice as described above. Notwithstanding the third
sentence of this Section 2.15(a), in the event that the number of Directors to
be elected at an annual meeting is increased and there is no public announcement
by the corporation naming the nominees for the additional directorships at least
130 days prior to the first anniversary of the date that the corporation’s (or
its predecessor’s) proxy statement was released to stockholders in connection
with the previous year’s annual meeting, a stockholder’s notice required by this
Section 2.15(a) shall also be considered timely, but only with respect to
nominees for the additional directorships, if it shall be delivered to the
Secretary at the principal executive offices of the corporation not later than
the close of business on the 10th day following the day on which such public
announcement is first made by the corporation.


(b) Nominations of persons for election to the Board of Directors may be made at
a special meeting of stockholders at which directors are to be elected pursuant
to the corporation’s notice of meeting by (i) or at the direction of the Board
of Directors or a committee thereof or (ii) any stockholder of the corporation
who is entitled to vote at the meeting, who complies with the notice procedures
set forth in this Bylaw and who is a stockholder of record at the time such
notice is delivered to the Secretary of the corporation. In the event the
corporation calls a special meeting of stockholders for the purpose of electing
one or more directors to the Board of Directors, any such stockholder may
nominate a person or persons (as the case may be), for election to such
position(s) as are specified in the corporation’s notice of meeting, if the
stockholder’s notice as required by paragraph (a) of this Bylaw shall be



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




delivered to the Secretary at the principal executive offices of the corporation
not earlier than the 90th day prior to such special meeting and not later than
the close of business on the later of the 70th day prior to such special meeting
or the 10th day following the day on which public announcement is first made of
the date of the special meeting and of the nominees proposed by the Board of
Directors to be elected at such meeting. In no event shall the public
announcement of an adjournment or postponement of a special meeting commence a
new time period (or extend any time period) for the giving of a stockholder’s
notice as described above.


(c) For purposes of these Bylaws, “public announcement” shall mean disclosure in
a press release reported by the Dow Jones News Service, Associated Press or
comparable national news service or in a document publicly filed by the
corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.


(d) Notwithstanding the foregoing provisions of this Bylaw, a stockholder shall
also comply with all applicable requirements of the Exchange Act and the rules
and regulations thereunder with respect to the matters set forth in this Bylaw.
Nothing in this Bylaw shall be deemed to affect any rights of stockholders to
request inclusion of proposals in the corporation’s proxy statement pursuant to
Rule 14a-8 under the Exchange Act.


(e) Only persons nominated in accordance with the procedures set forth in this
Section 2.15 shall be eligible to serve as directors. Except as otherwise
provided by law, the chairman of the meeting shall have the power and duty
(a) to determine whether a nomination was made in accordance with the procedures
set forth in this Section 2.15 and (b) if any proposed nomination was not made
in compliance with this Section 2.15, to declare that such nomination shall be
disregarded.


(f) If the chairman of the meeting for the election of Directors determines that
a nomination of any candidate for election as a Director at such meeting was not
made in accordance with the applicable provisions of this Section 2.15, such
nomination shall be void; provided, however, that nothing in this Section 2.15
shall be deemed to limit any voting rights upon the occurrence of dividend
arrearages provided to holders of Preferred Stock pursuant to the Preferred
Stock designation for any series of Preferred Stock.


ARTICLE III
OFFICERS


3.1 Enumeration. The officers of the corporation shall consist of a Chief
Executive Officer, a President, a Secretary, a Treasurer, a Chief Financial
Officer and such other officers with such other titles as the Board of Directors
shall determine, including, at the discretion of the Board of Directors, a
Chairman of the Board of Directors and one or more Vice Presidents and Assistant
Secretaries. The Board of Directors may appoint such other officers as it may
deem appropriate.


3.2 Election/Appointment. Officers shall be elected annually by the Board of
Directors at its first meeting following the annual meeting of stockholders.
Officers may be appointed by the Board of Directors at any other meeting. The
Board of Directors may appoint, or empower the president to appoint, such other
officers and agents as the business of the corporation may require, each of whom
shall hold office for such period, have such authority, and perform such duties
as are provided in these Bylaws or as the Board of Directors may from time to
time determine.


3.3 Qualification. No officer need be a stockholder. Any two or more offices may
be held by the same person.


3.4 Tenure. Except as otherwise provided by law, by the Certificate of
Incorporation or by these Bylaws, each officer shall hold office until his
successor is elected and qualified, unless a different term is specified in the
vote appointing him, or until his earlier death, resignation or removal.


3.5 Resignation and Removal. Any officer may resign by delivering his written
resignation to the corporation at its principal office or to the President or
Secretary. Such resignation shall be effective upon receipt unless it is
specified to be effective at some other time or upon the happening of some other
event. Any officer elected by the Board of Directors may be removed at any time,
with or without cause, by the Board of Directors or, except in the



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




case of an officer chosen by the Board of Directors, by any officer upon whom
such power of removal may be conferred by the Board of Directors.


3.6 Chairman of the Board. The Board of Directors may appoint a Chairman of the
Board. If the Board of Directors appoints a Chairman of the Board, he shall
perform such duties and possess such powers as are assigned to him by the Board
of Directors. Unless otherwise provided by the Board of Directors, he shall
preside at all meetings of the Board of Directors.


3.7 Chief Executive Officer. The Chief Executive Officer of the corporation
shall, subject to the direction of the Board of Directors, have general
supervision, direction and control of the business and the officers of the
corporation. He shall preside at all meetings of the stockholders and, in the
absence or nonexistence of a Chairman of the Board, at all meetings of the Board
of Directors. He shall have the general powers and duties of management usually
vested in the chief executive officer of a corporation, including general
supervision, direction and control of the business and supervision of other
officers of the corporation, and shall have such other powers and duties as may
be prescribed by the Board of Directors or these Bylaws.


3.8 President. Subject to the direction of the Board of Directors and such
supervisory powers as may be given by these Bylaws or the Board of Directors to
the Chairman of the Board or the Chief Executive Officer, if such titles be held
by other officers, the President shall have general supervision, direction and
control of the business and supervision of other officers of the corporation.
Unless otherwise designated by the Board of Directors, the President shall be
the Chief Executive Officer of the corporation. The President shall have such
other powers and duties as may be prescribed by the Board of Directors or these
Bylaws. He or she shall have power to sign stock certificates, contracts and
other instruments of the corporation which are authorized and shall have general
supervision and direction of all of the other officers, employees and agents of
the corporation, other than the Chairman of the Board and the Chief Executive
Officer.


3.9 Vice Presidents. Any Vice President shall perform such duties and possess
such powers as the Board of Directors or the President may from time to time
prescribe. In the event of the absence, inability or refusal to act of the
President, the Vice President (or if there shall be more than one, the Vice
Presidents in the order determined by the Board of Directors) shall perform the
duties of the President and when so performing shall have at the powers of and
be subject to all the restrictions upon the President. The Board of Directors
may assign to any Vice President the title of Executive Vice President, Senior
Vice President or any other title selected by the Board of Directors.


3.10 Secretary and Assistant Secretaries. The Secretary shall perform such
duties and shall have such powers as the Board of Directors or the President may
from time to time prescribe. In addition, the Secretary shall perform such
duties and have such powers as are incident to the office of the Secretary,
including, without limitation, the duty and power to give notices of all
meetings of stockholders and special meetings of the Board of Directors, to keep
a record of the proceedings of all meetings of stockholders and the Board of
Directors, to maintain a stock ledger and prepare lists of stockholders and
their addresses as required, to be custodian of corporate records and the
corporate seal and to affix and attest to the same on documents.


Any Assistant Secretary shall perform such duties and possess such powers as the
Board of Directors, the Chief Executive Officer, the President or the Secretary
may from time to time prescribe. In the event of the absence, inability or
refusal to act of the Secretary, the Assistant Secretary (or if there shall be
more than one, the Assistant Secretaries in the order determined by the Board of
Directors) shall perform the duties and exercise the powers of the Secretary.


In the absence of the Secretary or any Assistant Secretary at any meeting of
stockholders or directors, the person presiding at the meeting shall designate a
temporary secretary to keep a record of the meeting.


3.11 Treasurer. The Treasurer shall perform such duties and have such powers as
are incident to the office of treasurer, including without limitation, the duty
and power to keep and be responsible for all funds and securities of the
corporation, to maintain the financial records of the corporation, to deposit
funds of the corporation in depositories as authorized, to disburse such funds
as authorized, to make proper accounts of such funds, and to



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




render as required by the Board of Directors accounts of all such transactions
and of the financial condition of the corporation.


3.12 Chief Financial Officer. The Chief Financial Officer shall perform such
duties and shall have such powers as may from time to time be assigned to him by
the Board of Directors, the Chief Executive Officer or the President. Unless
otherwise designated by the Board of Directors, the Chief Financial Officer
shall be the Treasurer of the corporation.


3.13 Salaries. Officers of the corporation shall be entitled to such salaries,
compensation or reimbursement as shall be fixed or allowed from time to time by
the Board of Directors.


3.14 Delegation of Authority. The Board of Directors may from time to time
delegate the powers or duties of any officer to any other officers or agents,
notwithstanding any provision hereof.


ARTICLE IV
CAPITAL STOCK


4.1 Issuance of Stock. Subject to the provisions of the Certificate of
Incorporation, the whole or any part of any unissued balance of the authorized
capital stock of the corporation or the whole or any part of any unissued
balance of the authorized capital stock of the corporation held in its treasury
may be issued, sold, transferred or otherwise disposed of by vote of the Board
of Directors in such manner, for such consideration and on such terms as the
Board of Directors may determine.


4.2 Certificates of Stock. The shares of the corporation shall be represented by
certificates, provided that the Board of Directors may provide by resolution or
resolutions that some or all of any class or series of its stock shall be
uncertificated shares; provided, however, that no such resolution shall apply to
shares represented by a certificate until such certificate is surrendered to the
corporation. Every holder of stock of the corporation represented by
certificates, and, upon written request to the corporation’s transfer agent or
registrar, any holder of uncertificated shares, shall be entitled to have a
certificate, in such form as may be prescribed by law and by the Board of
Directors, certifying the number and class of shares owned by him in the
corporation. Each such certificate shall be signed by, or in the name of the
corporation by, the Chairman or Vice Chairman, if any, of the Board of
Directors, or the President or a Vice President, and the Treasurer or an
Assistant Treasurer, or the Secretary or an Assistant Secretary of the
corporation. Any or all of the signatures on the certificate may be a facsimile.


Each certificate for shares of stock which are subject to any restriction on
transfer pursuant to the Certificate of Incorporation, the Bylaws, applicable
securities laws or any agreement among any number of shareholders or among such
holders and the corporation shall have conspicuously noted on the face or back
of the certificate either the full text of the restriction or a statement of the
existence of such restriction.


4.3 Transfers. Except as otherwise established by rules and regulations adopted
by the Board of Directors, and subject to applicable law, shares of stock may be
transferred on the books of the corporation: (i) in the case of shares
represented by a certificate, by the surrender to the corporation or its
transfer agent of the certificate representing such shares properly endorsed or
accompanied by a written assignment or power of attorney properly executed, and
with such proof of authority or authenticity of signature as the corporation or
its transfer agent may reasonably require; and (ii) in the case of
uncertificated shares, upon the receipt of proper transfer instructions from the
registered owner thereof. Except as may be otherwise required by law, the
Certificate of Incorporation or the Bylaws, the corporation shall be entitled to
treat the record holder of stock as shown on its books as the owner of such
stock for all purposes, including the payment of dividends and the right to vote
with respect to such stock, regardless of any transfer, pledge or other
disposition of such stock until the shares have been transferred on the books of
the corporation in accordance with the requirements of these Bylaws.


4.4 Lost, Stolen or Destroyed Certificates. The corporation may issue a new
certificate of stock in place of any previously issued certificate alleged to
have been lost, stolen, or destroyed, or it may issue uncertificated shares if
the shares represented by such certificate have been designated as
uncertificated shares in accordance with



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




Section 4.2, upon such terms and conditions as the Board of Directors may
prescribe, including the presentation of reasonable evidence of such loss, theft
or destruction and the giving of such indemnity as the Board of Directors may
require for the protection of the corporation or any transfer agent or registrar
(including the delivery of a bond in an amount determined by the corporation).


4.5 Record Date. The Board of Directors may fix in advance a record date for the
determination of the stockholders entitled to notice of or to vote at any
meeting of stockholders, or entitled to receive payment of any dividend or other
distribution or allotment of any rights in respect of any change, concession or
exchange of stock, or for the purpose of any other lawful action. Such record
date shall not precede the date on which the resolution fixing the record date
is adopted and shall not be more than 60 nor less than 10 days before the date
of such meeting, nor more than 60 days prior to any other action to which such
record date relates.


If no record date is fixed by the Board of Directors, the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day before the day on
which notice is given, or, if notice is waived, at the close of business on the
day before the day on which the meeting is held. If no record date is fixed by
the Board of Directors, the record date for determining stockholders entitled to
express consent to corporate action in writing without a meeting when no prior
action by the Board of Directors is necessary shall be the day on which the
first written consent is expressed. The record date for determining stockholders
for any other purpose shall be at the close of business on the day on which the
Board of Directors adopts the resolution relating to such purpose.


A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.


ARTICLE V
GENERAL PROVISIONS


5.1 Fiscal Year. The fiscal year of the corporation shall be as fixed by the
Board of Directors.


5.2 Corporate Seal. The corporate seal shall be in such form as shall be
approved by the Board of Directors.


5.3 Waiver of Notice. Whenever any notice whatsoever is required to be given by
law, by the Certificate of Incorporation or by these Bylaws, a waiver of such
notice either in writing signed by the person entitled to such notice or such
person’s duly authorized attorney, or by electronic transmission or any other
method permitted under the Delaware General Corporation Law, whether before, at
or after the time stated in such waiver, or the appearance of such person or
persons at such meeting in person or by proxy, shall be deemed equivalent to
such notice. Neither the business nor the purpose of any meeting need be
specified in such a waiver. Attendance at any meeting shall constitute waiver of
notice except attendance for the sole purpose of objecting to the timeliness of
notice.


5.4 Actions with Respect to Securities of Other Corporations. Except as the
Board of Directors may otherwise designate, the Chief Executive Officer or
President or any officer of the corporation authorized by the Chief Executive
Officer or President shall have the power to vote and otherwise act on behalf of
the corporation, in person or proxy, and may waive notice of, and act as, or
appoint any person or persons to act as, proxy or attorney-in-fact to this
corporation (with or without power of substitution) at any meeting of
stockholders or shareholders (or with respect to any action of stockholders) of
any other corporation or organization, the securities of which may be held by
this corporation and otherwise to exercise any and all rights and powers which
this corporation may possess by reason of this corporation’s ownership of
securities in such other corporation or other organization.


5.5 Evidence of Authority. A certificate by the Secretary, or an Assistant
Secretary, or a temporary Secretary, as to any action taken by the stockholders,
directors, a committee or any officer or representative of the corporation shall
as to all persons who rely on the certificate in good faith be conclusive
evidence of such action.





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




5.6 Certificate of Incorporation. All references in these Bylaws to the
Certificate of Incorporation shall be deemed to refer to the Certificate of
Incorporation of the corporation, as amended and in effect from time to time.


5.7 Severability. Any determination that any provision of these Bylaws is for
any reason inapplicable, illegal or ineffective shall not affect or invalidate
any other provision of these Bylaws.


5.8 Pronouns. All pronouns used in these Bylaws shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the person
or persons may require.


5.9 Notices. Except as otherwise specifically provided herein or required by
law, all notices required to be given to any stockholder, director, officer,
employee or agent shall be in writing and may in every instance be effectively
given by hand delivery to the recipient thereof, by depositing such notice in
the mails, postage paid, or by sending such notice by commercial courier
service, or by facsimile or other electronic transmission, provided that notice
to stockholders by electronic transmission shall be given in the manner provided
in Section 232 of the Delaware General Corporation Law. Any such notice shall be
addressed to such stockholder, director, officer, employee or agent at his or
her last known address as the same appears on the books of the corporation. The
time when such notice shall be deemed to be given shall be the time such notice
is received by such stockholder, director, officer, employee or agent, or by any
person accepting such notice on behalf of such person, if delivered by hand,
facsimile, other electronic transmission or commercial courier service, or the
time such notice is dispatched, if delivered through the mails. Without limiting
the manner by which notice otherwise may be given effectively, notice to any
stockholder shall be deemed given: (1) if by facsimile, when directed to a
number at which the stockholder has consented to receive notice; (2) if by
electronic mail, when directed to an electronic mail address at which the
stockholder has consented to receive notice; (3) if by a posting on an
electronic network together with separate notice to the stockholder of such
specific posting, upon the later of (A) such posting and (B) the giving of such
separate notice; (4) if by any other form of electronic transmission, when
directed to the stockholder; and (5) if by mail, when deposited in the mail,
postage prepaid, directed to the stockholder at such stockholder’s address as it
appears on the records of the corporation.


5.10 Reliance Upon Books, Reports and Records. Each director, each member of any
committee designated by the Board of Directors, and each officer of the
corporation shall, in the performance of his duties, be fully protected in
relying in good faith upon the books of account or other records of the
corporation as provided by law, including reports made to the corporation by any
of its officers, by an independent certified public accountant, or by an
appraiser selected with reasonable care.


5.11 Time Periods. In applying any provision of these Bylaws which require that
an act be done or not done a specified number of days prior to an event or that
an act be done during a period of a specified number of days prior to an event,
calendar days shall be used, the day of the doing of the act shall be excluded,
and the day of the event shall be included.


5.12 Facsimile Signatures. In addition to the provisions for use of facsimile
signatures elsewhere specifically authorized in these Bylaws, facsimile
signatures of any officer or officers of the corporation may be used whenever
and as authorized by the Board of Directors or a committee thereof.


ARTICLE VI
AMENDMENTS


6.1 By the Board of Directors. Except as otherwise set forth in these Bylaws,
these Bylaws may be altered, amended or repealed or new Bylaws may be adopted by
the affirmative vote of a majority of the directors present at any regular or
special meeting of the Board of Directors at which a quorum is present.


6.2 By the Stockholders. Except as otherwise set forth in these Bylaws, these
Bylaws may be altered, amended or repealed or new Bylaws may be adopted by the
affirmative vote of the holders of at least a majority of the voting power of
all of the shares of capital stock of the corporation issued and outstanding and
entitled to vote generally in any election of directors, voting together as a
single class. Such vote may be held at any annual meeting of



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




stockholders, or at any special meeting of stockholders provided that notice of
such alteration, amendment, repeal or adoption of new Bylaws shall have been
stated in the notice of such special meeting.


ARTICLE VII
INDEMNIFICATION OF DIRECTORS AND OFFICERS


7.1 Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(“proceeding”), by reason of the fact that he or she or a person of whom he or
she is the legal representative, is or was a director or officer of the
corporation or is or was serving at the request of the corporation as a director
or officer of another corporation, or as a controlling person of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as a director or officer, or in any other capacity while
serving as a director or officer, shall be indemnified and held harmless by the
corporation to the fullest extent authorized by the Delaware General Corporation
Law, as the same exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the corporation
to provide broader indemnification rights than said Law permitted the
corporation to provide prior to such amendment) against all expenses, liability
and loss reasonably incurred or suffered by such person in connection therewith
and such indemnification shall continue as to a person who has ceased to be a
director or officer and shall inure to the benefit of his or her heirs,
executors and administrators; provided , however , that except as provided in
Section 7.2 of this Article VII, the corporation shall indemnify any such person
seeking indemnity in connection with a proceeding (or part thereof) initiated by
such person only if (a) such indemnification is expressly required to be made by
law, (b) the proceeding (or part thereof) was authorized by the Board of
Directors of the corporation, (c) such indemnification is provided by the
corporation, in its sole discretion, pursuant to the powers vested in the
corporation under the Delaware General Corporation Law, or (d) the proceeding
(or part thereof) is brought to establish or enforce a right to indemnification
or advancement under an indemnity agreement or any other statute or law or
otherwise as required under Section 145 of the Delaware General Corporation Law.
The rights hereunder shall be contract rights and shall include the right to be
paid expenses incurred in defending any such proceeding in advance of its final
disposition; provided , however , that the payment of such expenses incurred by
a director or officer of the corporation in his or her capacity as a director or
officer (and not in any other capacity in which service was or is tendered by
such person while a director or officer, including, without limitation, service
to an employee benefit plan) in advance of the final disposition of such
proceeding, shall be made only upon delivery to the corporation of an
undertaking, by or on behalf of such director or officer, to repay all amounts
so advanced if it should be determined ultimately by final judicial decision
from which there is no further right to appeal that such director or officer is
not entitled to be indemnified under this Section or otherwise.


7.2 Right of Claimant to Bring Suit. If a claim under Section 7.1 is not paid in
full by the corporation within 60 days after a written claim has been received
by the corporation, or 20 days in the case of a claim for advancement of
expenses, the claimant may at any time thereafter bring suit against the
corporation to recover the unpaid amount of the claim and, if such suit is not
frivolous or brought in bad faith, the claimant shall be entitled to be paid
also the expense of prosecuting such claim. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any, has been tendered to this corporation) that the claimant
has not met the standards of conduct which make it permissible under the
Delaware General Corporation Law for the corporation to indemnify the claimant
for the amount claimed. Neither the failure of the corporation (including its
Board of Directors, independent legal counsel, or its stockholders) to have made
a determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the corporation (including its Board of
Directors, independent legal counsel or its stockholders) that the claimant has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that claimant has not met the applicable standard of
conduct. In any suit brought by the corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the corporation shall be
entitled to recover such expenses upon a final judicial decision from which
there is no further right to appeal that the indemnitee has not met any
applicable standard for indemnification set forth in the Delaware General
Corporation Law. In any suit brought by the indemnitee to enforce a right to
indemnification or to an advancement of expenses hereunder, or brought by the



WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that the indemnitee is not entitled to be
indemnified, or to such advancement of expenses, shall be on the corporation.


7.3 Indemnification of Employees and Agents. The corporation may, to the extent
authorized from time to time by the Board of Directors, grant rights to
indemnification, and to the advancement of related expenses, to any employee or
agent of the corporation to the fullest extent of the provisions of this Article
with respect to the indemnification of and advancement of expenses to directors
and officers of the corporation.


7.4 Non-Exclusivity of Rights. The rights conferred on any person in this
Article VII shall not be exclusive of any other right which such persons may
have or hereafter acquire under any statute, provision of the Certificate of
Incorporation, bylaw, agreement, vote of stockholders or disinterested directors
or otherwise.


7.5 Indemnification Contracts. The Board of Directors is authorized to enter
into a contract with any director, officer, employee or agent of the
corporation, or any person serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including employee benefit plans, providing
for indemnification rights equivalent to or, if the Board of Directors so
determines, greater than, those provided for in this Article VII.


7.6 Insurance. The corporation shall maintain insurance to the extent reasonably
available, at its expense, to protect itself and any such director, officer,
employee or agent of the corporation or another corporation, partnership, joint
venture, trust or other enterprise against any such expense, liability or loss,
whether or not the corporation would have the power to indemnify such person
against such expense, liability or loss under the Delaware General Corporation
Law.


7.7 Effect of Amendment. Any amendment, repeal or modification of any provision
of this Article VII shall not adversely affect any right or protection of an
indemnitee or his successor existing at the time of such amendment, repeal or
modification.





WEST\224280779
368986‑000020
sf-3366658

--------------------------------------------------------------------------------




DEBTORS:        HALOZYME THERAPEUTICS, INC. and HALOZYME, INC.
SECURED PARTY:    OXFORD FINANCE LLC,
as Collateral Agent
EXHIBIT A TO UCC FINANCING STATEMENT

Description of Collateral
The Collateral consists of all of each Debtor’s right, title and interest in and
to the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property. If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date (for this
purpose, as defined in the Original Agreement), include the Intellectual
Property to the extent necessary to permit perfection of Collateral Agent’s
security interest in such Accounts and such other property of Debtor that are
proceeds of the Intellectual Property. Further, the term “Collateral” shall not
include (i) the Shares of Halozyme owned by Parent, (ii) Excluded Accounts, and
(iii) more than sixty-five percent (65.00%) of the Shares of any Foreign
Subsidiary of Borrower if Debtor demonstrates to Secured Party’s reasonable
satisfaction that a pledge of more than sixty-five percent (65.00%) of the
Shares of such Foreign Subsidiary creates a present and existing adverse tax
consequence to Debtor under the U.S. Internal Revenue Code.
Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.
Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of California as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Amended
and Restated Loan and Security Agreement by and between Debtor, Secured Party
and the other Lenders party thereto (as modified, amended and/or restated from
time to time).




